Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 1 of 101 Page ID #:1



        !"#$% &' (
 
     %) !"#$%*+!,-$)
    .# / 012 &'   (
     2012*+!,-$)
 
     3!, , 4!$156 
      7# 4! %1
     7#-$  $6   
 
     & (   
    & (   89
 
     $!:# 8$! 88#6
     4; 7)5$:! <!) =1 
     '$! $8 !1## $8 0
     4; 7)5$:! <!) =1

                      81,7('67$7(6',675,&7&2857

             &(175$/',675,&72)&$/,)251,$:(67(51',9,6,21

     4; 7>7< <7<77               (       7  @ -% 09322

     =;/ / '</ = <;77             (
   = ?7 4; 7>7<                   (       &203/$,17

     <7<77 =;/6                       (
                                            (       $-$ $8 A0 !, B:
                88#6               (       51!#1 $ 7< -$ &B(&(

           %                               (       & ; C  &B(&((
                                            (
    7 <46 6  $#       (

     $!5$!$6                           (
                                            (
                 /8                 (
                                          (
                                            (
                                          (



                                   &203/$,17

           88#6 4; 7)5$:! <!) =1  '$! $8 !1## $8 0 4;

     7)5$:! <!) =1 6 8$! -1## $8 -$ "# /8  %#- !"6

     -6 " # 8$$,#@

                                                
                                        
                                      
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 2 of 101 Page ID #:2




                                  -85,6',&7,21$1'9(18(
         0# #  -$ 8$! -$-$ $8 ,0 !, B:6 !#6  $!:#H
    8# -1!! B:  )5$:! #  !#1 $8  ,0 !, 8!$)  )1)5$:! 5#$
    5 ,0-0 -$ !## 1 ! 0 7)5$: <!) -$) -1!: - $8  
    &I7<J(6 # )  B: 0 1)5$:! #$  ) )# - $8              6
     ; C      et seq
         0# -$1! 0# 21!# -$ $%! 0# -$ 1 ! 7< -$#  &(6  &8(6
       &-(6  ; CC &(6 &8(6  &-(
          1 #  0# $1! 1 ! 7< -$#  &(&(   & (6  ;
    CC &(&(  & (6  0 0 4; 7)5$:! <!) =1 &I=1 J( #
    )#!  $# "# $1:6 8$!
                                          3$57,(6
        88 =1 #  )1)5$:! 5#$ 5 ,0 0 )" $8 7<
   -$# &(      &(&(6  ; CC     &(   &(&(
        88 '$! $8 !1## $8 0 4; 7)5$:! <!) =1 &I'$! $8
   !1##J( # -$)5!# $8 0 5!# !1## ,0$ ! 0 ) 8 1-!# $8 0
   =1 ,0 0 )" $8 7< -$  &(6  ; C &(6  # 0 5
    #5$#$! $8 0 =1          ,0 0 )" $8 7< -$# &(&'(&( 
        &(& (6  ; CC       &(&'(&(   &(& ( 0 '$! $8 !1##
     )#!# 0 =1  $# "# $1:6 8$!
        1!#1 $ 7< -$#  &(&(   &(&(6  ; CC &(&(
    &(&(6 0 '$! $8 !1## # 10$!K 6 #  ) 8 1-!:6 $ B!" 0#
   -$ $ B08 $8 0 =1 6 # 5!-5#  B8-!# 8$! 0 51!5$# $8
   -$-" ,0 !, B: 0 =1 # #$ 10$!K $ B!" 0# -$  #
   $, ) 51!#1 $  5!$%#$ -$ ,0 !- 6 -$  $8 0
   88 =1 H# !1# "!)6 ,0-0 5!)#  " -$# $ B 5!$#-1 
   0 ) $8 0 =1   !1  -$!!- -$5: $8 0 =1 H# !1# "!) #
    -0 0!$ # 790B 
                                               
                                           
                                         
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 3 of 101 Page ID #:3




        /8  %#- !"6 - &I%#- !"J( #  -% -$!5$!$
    $!"K 1 ! 0 ,# $8 0  $8 $#
           )# !% $ 0# -$6 /8  0# B  I)5$:!J # 0
    !) # 8 B: 7< -$ C &(6  ; C          &(6  ,# ""  
     1#!: 88-" -$))!-6 # 8 B: #-$  &( $8 0 B$! ")
    <$# -6  ; C  &(
                                    &/$,0)255(/,()
                     &/81 $ :) B"$ 8$! A0 !, B:(
          88# 0!B: !"  -$!5$! -0  %!: "$ )  
    5!"!50#  0!$1"0    $8 0# $)5 # 0$1"0 81: # 8$!0 0!
       /1!"  !% )#6 %#- !" ,#  #"$!: $  $-%
   '!"" "!) ,0 0 4L' $-  1 ! ,0-0  ,# !M1! $
   )+ -$!B1$# $ B08 $8 # -$%! )5$:#  !1  -$!!- 9-!5 $8
   0 $-% '!"" "!) # -0 0!$ # 790B 
      /8 H# $B"$ $ -$!B1 $ 0 88 =1 -#    B-1#
   /8  !) # $5!$#
      #  !#16 88# 5!$%      %#- !" ,0  $- $8 $)5
    A0 !, B:  /) 8$! :) &I$-  /) J( % -!8
    )6  !-0 6   6 51!#1 $ 7< -$#  &(   &B(&(6 
    ; CC  &(       &B(&(
      0 $-  /) -1    --1$ $8 0$, 0 )$1 $8 0
   ,0 !, B: ####) ,# --1 B: 0 -1!:  5!$%  %#-
   !" ,0  5:) #-0 1 8$! 0 ,0 !, B: ####)  --$! -
   ,0 0 !M1!)# $8 7< -$  &-(6  ; C             &-(  !1 
   -$!!- -$5: $8 0 $-  /) ,0 0  --1$# # -0 0!$
   # 790B 
      0 $-  /) 8$!) /8  $8 0! !"0 $ )+  1)5 #1)
    5!# %1 5:) $8 0 ! )$1 $! )+ 5:)# --$! " $  #-0 1
                                               
                                           
                                         
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 4 of 101 Page ID #:4




     --$! - ,0 7<  0 =1 H# A0 !, B: !$- 1!#6 0 =1 H#
    -1!: !) 0 1 ! 0 5:) #-0 16 /8  ,# $ )+ 
    )$0: 5:)# $8 N  $! N 6   5!# %1 1)5 #1)
          /8   $ 9!-# # !"0# 1 ! 7< -$  &B(&(&(6 
    ; C        &B(&(&(6 $ #+ 88# $ !%, 0 ####)6 $  8: :
    --1!-#  0 !)$ $8 0 )$1 $8 0 ####)6 $! $ 81!#0 :
         $ 8$!)$ $ 0 88#
           /8   $  !B!$ 51!#1 $ 7< -$ &(&(6 
     ; C  &(&(  0 ) $  !B!$ 0# 95!  $#M1:6 0
    )$1#       )           B: 0 =1      !   1    $," 51!#1 $ 7< -$
   &B(&(6  ; C  &B(&(
         /8  8 $ )+ : 5:)# $ 88#6  #  !#16 $ 1"1#
   6   6 88# 5!$%  % -!8 )  $- $8 =1! $ : A0 !,
   B:  /) 8$! 1! &I/) 8$! 1!J( $ %#- !"  --$! -
   ,0 7< -$  &-(&(6  ; C                  &-(&(  !1  -$!!- -$5: $8 0
   /) 8$! 1! # -0 0!$ # 790B 
          /8  0# 8 $ -1! 0 !M1! ,0 !, B: 5:)# $ 0
    =1  01# #  81 ,0 0 )" $8 7< -$  &-(&(6 
    ;C       &-(&(
           /8 H# 81! $ )+ 0 !M1! ,0 !, B: 5:)# $ 0
   88 =1 0# -1#  $ B  81 ,0 0 )" $8 7< -$
    &-(&(6  ; C            &-(&(
          /8 H# 81 ,0 0 )" $8 7< -$  &-(&(6  ;
   C      &-(&( !#1#  0 ! ,0 !, B: ####) $ B 1  $,"
         88#H -1!: 0# --1 0 /8 H# 81 ####) $8 ,0 !,
   B: # N 6       
         0 81! $ 5: # ,0 !, B: #1B2-#  )5$:! $ !#6
    $!:H# 8#  -$##
                                                         
                                                  
                                                
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 5 of 101 Page ID #:5




       ': !#$ $8 0 8$!"$"6 /8  #  B $ 88#  0 #1) $8
    N 6   6 51# !#6 $!:#H 8#6  -$##
          A?7<7=<76 88# !M1# 0 8$$," !8@
                &(    0 5# 1 ,0 !, B: 5:) $8 N 6     O
                &(   !#  --$! - ,0 0 5!%" )!+ ! 51!#1 $ C
                         &-(&( $8 7<6  ; C        &-(&(6 $ 0 $ )$1
                        $8 15 ,0 !, B: 1  $," 8!$) : 6  
                         1 5 O
                 &( 88#H !#$B $!:#H 8#  -$## $8 0 -$ -1!!
                        0!  --$! - ,0 0 !1# "!)  7< -$#
                        &"(&(&/(   &(6  ; CC &"(&(&/(  &(O
                       
               &%( 1-0 $0! "  M1B !8 # 0 $1! )# 55!$5!


   / @ -$B!  6                    L#L    !"#$%
                                                !"#$%
                                           .# / 012
                                             3!, , 4!$156 
                                             7# 4! %1
                                             7#-$  $6   
                                            & (  
                                             & (  
                                            +8:*+!,-$)
                                             %) !"#$%*+!,-$)

                                             $!:# 8$! 88#















                                                
                                          
                                        
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 6 of 101 Page ID #:6




                      
                      
                      
                      
                      
                      
                   
 GCIU-Employer Retirement          EXHIBIT 1 to COMPLAINT - 6
 Fund, et al. v. Avsec Printing,
 Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 7 of 101 Page ID #:7




             GCIU-EMPLOYER
            RETIREMENT FUND

                                 Trust Agreement
                                         Effective January 1, 1976
                        As Revised and Restated December 1, 2012



            GCIU-Employer Retirement          EXHIBIT 1 to COMPLAINT - 7
            Fund, et al. v. Avsec Printing,
            Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 8 of 101 Page ID #:8




            GCIU-Employer Retirement          EXHIBIT 1 to COMPLAINT - 8
            Fund, et al. v. Avsec Printing,
            Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 9 of 101 Page ID #:9




                                                         TABLE OF CONTENTS
             PREAMBLE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .1
             ARTICLE I — DECLARATION OF TRUST . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .2
                        1. Name . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .2
                        2. Purpose         . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .2
                        3. Nature of Trust Fund . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .2
                        4. Duration of Trust Fund . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .2
                        5. Term of Trust Agreement . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .2
             ARTICLE II — DEFINITIONS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .3
             ARTICLE III — THE TRUSTEES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .5
                        1. The Board of Trustees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .5
                        2. Statutory Capacities of Trustees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .5
                        3. Agents for Service of Process . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .5
                        4. Number of Trustees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .5
                        5. Alternate Trustees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .5
                        6. Identity of Present Trustees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .6
                        7. Appointment of Successor Employer Trustees . . . . . . . . . . . . . . . . . . . . . . . . 6
                        8. Appointment of Successor Labor Organization Trustees . . . . . . . . . . . . . . . . 6
                        9. Individuals Disqualified from Serving as Trustees . . . . . . . . . . . . . . . . . . . . .6
                      10. Acceptance of Appointment by Trustees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
                      11. Term of Appointment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .6
                      12. Termination of Appointment by Appointing Entity . . . . . . . . . . . . . . . . . . . . 6
                      13. Termination of Appointment for Failure to Attend Meetings . . . . . . . . . . . . 7
                      14. Termination of Appointment for Conviction of a Crime                                        . . . . . . . . . . . . . . . .7
                      15. Termination of Appointment for Mental Incapacity                                     ...................7
                      16. Resignation of Appointment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .7
                      17. Vacancies . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .7
                      18. Return of Books and Records . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .7




                                                                         —A—

            GCIU-Employer Retirement                           EXHIBIT 1 to COMPLAINT - 9
            Fund, et al. v. Avsec Printing,
            Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 10 of 101 Page ID #:10




             ARTICLE IV — TRUST FUND ADMINISTRATION . . . . . . . . . . . . . . . . . . . . . . . . . 8
                      1. Manner of Voting . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .8
                      2. Constitution of a Quorum . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .8
                      3. Proxies Prohibited . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .8
                      4. Regular Meetings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .8
                      5. Special Meetings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .8
                      6. Action without a Formal Meeting . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
                      7. Failure of the Trustees to Agree—Arbitration . . . . . . . . . . . . . . . . . . . . . . . . 8
                      8. Election of Officers . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .9
                      9. Duties of Officers . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .9
                     10. Authorized Signatures . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .9
                     11. Compensation and Expenses . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .10
                     12. Benefits to Trustees Not Prohibited . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
             ARTICLE V — PARTICIPATION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .11
                      1. Bargaining Unit Employees Entitled to Participate                           . . . . . . . . . . . . . . . . . . .11
                      2. Labor Organization Employees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .11
                      3. Non-Bargaining Unit Employees of Participating Employers . . . . . . . . . . . 11
                      4. Transferred Employees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .12
                      5. Trust Fund Employees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .12
                      6. Unauthorized Participation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .12
                      7. Sole Proprietors and Partners Ineligible . . . . . . . . . . . . . . . . . . . . . . . . . . . . .12
                      8. Participation of Non-Bargaining Unit Employees . . . . . . . . . . . . . . . . . . . . .12
             ARTICLE VI — TRUSTEE RESPONSIBILITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . .13
                      1. General Duty - Receipt of Contributions and Administration of the Retirement
                         Benefit Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .13
                      2. Compliance with the Internal Revenue Code . . . . . . . . . . . . . . . . . . . . . . . . 13
                      3. Funding Standards . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .13
                      4. Basis of Payments to and from Trust Fund . . . . . . . . . . . . . . . . . . . . . . . . . . 13
                      5. Application of Trust Fund Assets . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
                      6. Fiduciary Standards . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .14


                                                                    —B—

             GCIU-Employer Retirement                       EXHIBIT 1 to COMPLAINT - 10
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 11 of 101 Page ID #:11




                       7. Deposits . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .14
                       8. Investments . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .14
                       9. Specifically Permitted Investments . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
                     10. Title to Investments and Other Assets . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
                     11. Fidelity Bond . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .15
                     12. Records . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .15
                     13. Annual Audit . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .15
                     14. Annual Actuarial Statement . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .16
                     15. Plan Description              . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .16
                     16. Annual Report . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .16
                     17. Statements of Accrued Pension Benefits . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
                     18. Pension Funding Notice . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
                     19. Income Tax Withholding and Reporting . . . . . . . . . . . . . . . . . . . . . . . . . . . .17
                     20. Documents to be Examined or Furnished . . . . . . . . . . . . . . . . . . . . . . . . . . .17
                     21. Procedure for Establishing Funding Policy . . . . . . . . . . . . . . . . . . . . . . . . . .18
                     22. Payments to Pension Benefit Guaranty Corporation                                    . . . . . . . . . . . . . . . . . .18
                     23. Benefit Claim and Review Procedures . . . . . . . . . . . . . . . . . . . . . . . . . . . . .18
              ARTICLE VII — ALLOCATION OR DELEGATION OF TRUSTEE
                            RESPONSIBILITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .19
                       1. Allocation of Responsibilities to Committees . . . . . . . . . . . . . . . . . . . . . . . . 19
                       2. Delegation of Investment Responsibilities . . . . . . . . . . . . . . . . . . . . . . . . . . 19
                       3. Delegation of Other Responsibilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
                       4. Review of Performance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .20
              ARTICLE VIII - TRUSTEE POWERS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .21
                       1. General Powers . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .21
                       2. Specific Powers Discretionary                     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .21
                       3. Benefit Plan Being Administered . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
                       4. Amendments to the Benefit Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
                       5. Means of Providing Benefits . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .21
                       6. Facility of Payment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .22


                                                                       —C—

             GCIU-Employer Retirement                       EXHIBIT 1 to COMPLAINT - 11
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 12 of 101 Page ID #:12




                     7. Administrative Manager . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .22
                     8. Banking Services . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .22
                     9. Other Professional and Non-Professional Persons . . . . . . . . . . . . . . . . . . . . 22
                    10. Obtaining of Necessary Premises, Equipment, and Supplies . . . . . . . . . . . 22
                    11. Insurance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .22
                    12. Borrowing Money . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .23
                    13. Reserve Funds . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .23
                    14. Payment of Taxes . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .23
                    15. Refunds of Contributions Erroneously Paid . . . . . . . . . . . . . . . . . . . . . . . . . 23
                    16. Penalties for False or Withheld Information . . . . . . . . . . . . . . . . . . . . . . . . . 23
                    17. Correction of Errors . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .23
                    18. Prosecution of Legal Actions or Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
                    19. Defense of Legal Actions or Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
                    20. Compromise of Legal Actions or Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
                    21. Subscription and Participation Agreements . . . . . . . . . . . . . . . . . . . . . . . . . 24
                    22. Participation in Non-Profit Educational Organizations . . . . . . . . . . . . . . . . 24
                    23. Reciprocity . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .24
                    24. Mergers . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .25
                    25. Eligible Rollover Plan Distributions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25
                    26. Interpretation and Application of Documents . . . . . . . . . . . . . . . . . . . . . . . 25
                    27. Adoption and Implementation of a Funding Improvement Plan and
                        Rehabilitation Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .25
             ARTICLE IX — CONTRIBUTIONS AND COLLECTIONS . . . . . . . . . . . . . . . . . . . 27
                     1. Contribution Reporting Forms                     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .27
                     2. Contributions Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .27
                     3. Contribution Due Date                 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .27
                     4. Delinquent Contributions                 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .27
                     5. Audit of Employer Books and Records . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27
                     6. Liquidated Damages, Attorneys Fees, Interest, and Other Charges . . . . . . . 28
                     7. Additional Liquidated Damages in Event of Court Judgement . . . . . . . . . . 28


                                                                    —D—

             GCIU-Employer Retirement                       EXHIBIT 1 to COMPLAINT - 12
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 13 of 101 Page ID #:13




                       8. Waiver of Charges . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .28
                       9. Protection of Employees in Cases of Delinquency . . . . . . . . . . . . . . . . . . . 28
                      10. Coordination with Provisions in Collective Bargaining Agreements . . . . . 29
              ARTICLE X — EMPLOYER WITHDRAWAL LIABILITY . . . . . . . . . . . . . . . . . . . 30
                       1. Calculation and Collection of Employer Withdrawal Liability . . . . . . . . . . 30
                       2. Determination of Amount of Unfunded Vested Benefits Allocable
                          to Withdrawing Employer . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .30
                       3. Payment of Withdrawal Liability in Monthly Installments . . . . . . . . . . . . . 30
                       4. Adoption of Administrative Rules and Regulations . . . . . . . . . . . . . . . . . . . 30
                       5. Notice of Potential Withdrawal Liability . . . . . . . . . . . . . . . . . . . . . . . . . . . 30
              ARTICLE XI — BENEFIT CLAIM, HEARING AND ARBITRATION
                           PROCEDURES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .32
                       1. Hearings Required . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .32
                       2. Requests for Hearings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .32
                       3. Conduct of Hearings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .32
                       4. Hearing Rules . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .32
                       5. Arbitration - Mandatory . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .32
                       6. Benefit Claim and Review Procedures for a Participating Employee or
                          Beneficiary . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33
                       7. Sole and Exclusive Remedies . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .33
              ARTICLE XII — LIMITATIONS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .34
                       1. Liabilities and Debts of Trust Fund . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .34
                       2. Liabilities and Debts of Participating Parties . . . . . . . . . . . . . . . . . . . . . . . . .34
                       3. Personal Liabilities of Trustees and Fiduciaries . . . . . . . . . . . . . . . . . . . . . .34
                       4. Judgments against Trust Fund . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .34
                       5. Participating Parties’ Rights . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .34
                       6. Cessation of Participation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .35
                       7. Protection of Trust Fund, Contributions, and Benefits . . . . . . . . . . . . . . . . 35
                       8. Reliance upon Written Documents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35
                       9. Agents of Trust Fund . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .35



                                                                      —E—

             GCIU-Employer Retirement                       EXHIBIT 1 to COMPLAINT - 13
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 14 of 101 Page ID #:14




             ARTICLE XIII —MISCELLANEOUS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .36
                       1. Trust Fund Offices . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .36
                       2. Applicable Laws and Regulations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
                       3. Notices . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .36
                       4. Severability . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .36
                       5. Title—Words . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .36
                       6. Information to be Furnished and Distributed . . . . . . . . . . . . . . . . . . . . . . . . 36
             ARTICLE XIV—AMENDMENTS AND TERMINATION . . . . . . . . . . . . . . . . . . . . 37
                       1. Amendments . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .37
                       2. Termination . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .37
                       3. Allocation upon Termination . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .37
             SIGNATORY PARTIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .39




                                                                       —F—

             GCIU-Employer Retirement                         EXHIBIT 1 to COMPLAINT - 14
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 15 of 101 Page ID #:15




                                                   PREAMBLE

                   WHEREAS, the signatory parties (or their predecessors in interest) did previously
              execute a “Retirement Benefit Plan”, with an effective date of October 1, 1955, which
              document created and governed a joint labor-management employee pension benefit fund
              presently known as the
                                                 GCIU — Employer
                                                  Retirement Fund
                                                        and
                   WHEREAS, said document did also create an employee pension benefit plan present-
              ly known as the
                                                 GCIU — Employer
                                               Retirement Benefit Plan
                                                        and
                   WHEREAS, said document was subsequently amended in several respects, and
                   WHEREAS, said document was adopted in accordance with the applicable provi-
              sions of Section 302(c) of the Labor Management Relations Act of 1947 and applicable
              provisions of the Internal Revenue Code, and
                   WHEREAS, the enactment of the Employee Retirement Income Security Act of 1974
              mandated the adoption of certain substantive changes in the documents governing employ-
              ee pension benefit funds and thus required amendment of the existing document, and
                   WHEREAS, the Trustees have again determined to revise and restate the existing
              Trust Agreement so as to further take into account contemporary needs and conditions,
              including amendments which have been made since the September 1, 1999 revision,
                   NOW THEREFORE, the Trustees and remaining signatory parties do hereby revise
              and restate the “Trust Agreement”, as follows:




                                                      —1—

             GCIU-Employer Retirement           EXHIBIT 1 to COMPLAINT - 15
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 16 of 101 Page ID #:16




                                                     ARTICLE I
                                               DECLARATION OF TRUST

             1.   Name
                  The Trustees and the remaining signatory parties hereby reaffirm the declaration and
             establishment of a Trust Fund known as the
                                                  GCIU — Employer
                                                   Retirement Fund
                  The Trustees may hold property, enter into contracts, and in all matters act on behalf
             of the Trust Fund in such name. The Trust Fund may sue or be sued in such name.
             2.   Purpose
                  The purpose of the Trust Fund is to provide an entity to which contributions from par-
             ticipating employers can be paid and through which the Trustees can administer the
             GCIU—Employer Retirement Benefit Plan for the benefit of the participating employees
             for whom such contributions have been paid, and their beneficiaries.
             3.   Nature of Trust Fund
                  The Trust Fund is a “trust” as contemplated by Section 302(c)(5) of the Labor
             Management Relations Act of 1947; a “trust” as contemplated by Section 401(a) of the
             Internal Revenue Code; and a “trust” as contemplated by Section 403(a) of the Employee
             Retirement Income Security Act of 1974. It is an entity separate and apart from the par-
             ticipating employers, employer associations, and labor organizations.
             4.   Duration of Trust Fund
                  The Trust Fund shall continue in existence on an indefinite basis, contemporaneous-
             ly with the term of this Trust Agreement.
             5.   Term of Trust Agreement
                  This revised and restated Trust Agreement shall be effective as of December 1, 2012,
             and shall continue indefinitely until such time as it may be terminated in accordance with
             the provisions of Article XIV hereof.




                                                       —2—

             GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 16
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 17 of 101 Page ID #:17




                                                     ARTICLE II
                                                    DEFINITIONS

                   The following definitions shall govern in this Trust Agreement:
                   1. “Beneficiary”—any person designated by a participating employee, under the terms
              of the Retirement Benefit Plan, to receive benefits, if any, upon the death of such participat-
              ing employee.
                    2. “Collective bargaining agreement”—a written agreement between a participating
              employer and a participating labor organization, providing generally for wages, hours, and
              working conditions, by the terms of which the employer is obligated to make contributions
              to the Trust Fund on behalf of the bargaining unit employees covered by such an agreement.
                    3. “Contributions”—the payments which a participating employer is obligated to
              make to the Trust Fund pursuant to the terms of a collective bargaining agreement, subscrip-
              tion agreement, or participation agreement.
                   4. “Participating employee”—an individual employed by a participating employer and
              for whom that employer makes contributions to the Trust Fund, as allowed by the provisions
              of Article V, Sections 1, 2, 3, 4, and 5 and any individual who formerly was so employed and
              who has achieved vested or retired status under the terms of the Retirement Benefit Plan.
                    5. “Participating employer”—any employing entity that is party to a collective
              bargaining agreement or subscription agreement with a participating labor organization, as
              allowed by the provisions of Article V, Section 1 hereof. An employing entity may be a sole
              proprietorship, partnership, unincorporated association, corporation, or joint venture; or the
              United States of America; or any state, county or municipality; or other public agency, pub-
              lic corporation, or governmental unit.
                   A participating labor organization, or the Trust Fund, or any related trust fund, shall also
              be considered as a “participating employer” for the limited purpose of allowing the employ-
              ees of such entities to participate in the Trust Fund, as permitted by Article V, Sections 2 and
              5 hereof.
                   6. “Participating employer association”—any employer association or multi-employer
              bargaining group that is party to a collective bargaining agreement with a participating labor
              organization, as allowed by the provisions of Article V, Section 1 hereof.
                   7. “Participating labor organization”—Graphic Communications Conference of the
              International Brotherhood of Teamsters, and any local union, district council, joint district
              council, conference, or other bargaining agency affiliated with or represented by the
              Conference, that has entered into a collective bargaining agreement or subscription agree-
              ment with a participating employer or employer association, as allowed by the provisions of
              Article V, Section 1 hereof.
                    8. “Participation agreement”—a written agreement, in a form approved by the
              Trustees, by the terms of which a participating employer is obligated to make contributions
              to the Trust Fund on behalf of the non-bargaining unit employees covered by such an agree-
              ment.
                  9. “Pension benefits” or “employee pension benefits”—the pension and related
              benefits provided in the Retirement Benefit Plan.

                                                         —3—

             GCIU-Employer Retirement            EXHIBIT 1 to COMPLAINT - 17
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 18 of 101 Page ID #:18




                  10.“Related trust fund”—an employee benefit trust fund, other than this Trust Fund,
             to which participating employers make contributions as required by collective bargaining
             agreements with participating labor organizations.
                  11. “Retirement Benefit Plan”—The GCIU—Employer Retirement Benefit Plan as
             constituted on the effective date of this Trust Agreement and as hereafter amended.
                 12. “Signatory parties”—the parties who have created this Trust Agreement and
             whose identities and signatures appear on the last page hereof and their successors. (See
             Note on page 40)
                  13. “Subscription agreement”—a written agreement, in a form approved by the
             Trustees, by the terms of which a participating employer and participating labor organiza-
             tion subscribe to the terms and provisions of this Trust Agreement, and by the terms of
             which an employer is obligated to make contributions to the Trust Fund on behalf of the
             bargaining unit employees covered by such an agreement.
                  14. “Trustees” or “Board of Trustees”—the Trustees of the Trust Fund and their suc-
             cessors.
                 15. “Trust” or “Trust Fund”—the entity created by this Trust Agreement and all
             property and money held by such entity, including all contract rights and records.




                                                     —4—

             GCIU-Employer Retirement          EXHIBIT 1 to COMPLAINT - 18
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 19 of 101 Page ID #:19




                                                  ARTICLE III
                                                THE TRUSTEES

              1.   The Board of Trustees
                   The Trust Fund and the Retirement Benefit Plan shall be controlled and administered
              by a Board of Trustees composed of Employer Trustees and Labor Organization Trustees.
              2.   Statutory Capacities of Trustees
                   For purposes of complying with Section 302(c)(5)(B) of the Labor Management
              Relations Act of 1947, the participating employers shall be represented, in the administra-
              tion of the Trust Fund, by the Employer Trustees; and the participating employees shall be
              represented by the Labor Organization Trustees.
                   For purposes of complying with the various provisions of the Employee Retirement
              Income Security Act of 1974 the Trustees shall be considered as “named fiduciaries”,
              “fiduciaries”, the “plan administrator”, and the “plan sponsor”, as those terms are used in
              the Act.
              3.   Agents for Service of Process
                    The Trustees shall also be considered as agents of the Trust Fund for the purpose of
              accepting service of legal process, provided that the Trustees may designate their admin-
              istrative manager, or another person, as agent of the Trust Fund for this purpose.
              4.   Number of Trustees
                   There may be up to eighteen (18) Trustees, nine (9) of whom shall be Employer
              Trustees and nine (9) of whom shall be Labor Organization Trustees.
              5.   Alternate Trustees
                   There may also be up to ten (10) alternate Trustees, five (5) of whom shall be alter-
              nate Employer Trustees and five (5) of whom shall be alternate Labor Organization
              Trustees.
                   In the event any Employer Trustee is absent from any meeting of the Trustees he may
              designate an alternate Employer Trustee to serve in his place and stead. If the absent
              Employer Trustee fails to make such a designation, the Employer Trustees who are pre-
              sent at the meeting may designate an alternate Employer Trustee to serve in the place and
              stead of the absent Trustee.
                   In the event any Labor Organization Trustee is absent from any meeting he may
              designate an alternate Labor Organization Trustee to serve in his place and stead. If the
              absent Labor Organization Trustee fails to make such a designation, the Labor
              Organization Trustees who are present at the meeting may designate an alternate Labor
              Organization Trustee to serve in the place and stead of the absent Trustee.
                   The alternate Trustees, if any, shall be appointed in the same manner and retain such
              appointment under the same conditions as the regular Trustees. When designated to serve
              for a regular Trustee, and while serving, an alternate Trustee shall have all of the powers
              and responsibilities of a regular Trustee.


                                                       —5—

             GCIU-Employer Retirement          EXHIBIT 1 to COMPLAINT - 19
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 20 of 101 Page ID #:20




             6.   Identity of Present Trustees
                 The regular and alternate Trustees serving as of the revised date of this Trust
             Agreement are:

                  Employer Trustees                    Labor Organization Trustees
                  Hugh Gaylord                         Edward A. Treacy
                  Jim Janiga                           Stephen E. Northup
                  Joseph Conley                        John D. Bachler
                  Thomas E. Phillips                   George Tedeschi
                  Tom Sarnecki
                                                       Alternate Labor Organization Trustees
                                                       Ralph Meers

             7.   Appointment of Successor Employer Trustees
                  In the event of the termination of appointment, resignation, or death of an Employer
             Trustee, a successor Employer Trustee shall be appointed by unanimous action of the
             remaining Employer Trustees.
             8.   Appointment of Successor Labor Organization Trustees
                   In the event of the termination of appointment, resignation, or death of a Labor
             Organization Trustee, a successor Labor Organization Trustee shall be appointed by unan-
             imous action of all of the signatory labor organizations. If any signatory labor organiza-
             tion fails, within sixty (60) days, to respond to a suggested appointment made by the other
             signatory labor organizations, that signatory labor organization will be deemed to have
             waived its rights to participate in or to contest the appointment.
             9.   Individuals Disqualified from Service as Trustees
                  No individual who has been convicted of any of the crimes listed in Section 411(a)
             of the Employee Retirement Income Security Act of 1974 shall serve as a Trustee during
             the period of disqualification specified in the statute.
             10. Acceptance of Appointment by Trustees
                  Each Trustee shall sign a document accepting his appointment as Trustee and agree-
             ing to abide by the terms and provisions of this Trust Agreement.
             11. Term of Appointment
                  Each Trustee shall serve until termination of appointment, resignation, or death.
             12. Termination of Appointment by Appointing Entity
                 The appointment of an Employer Trustee may be terminated, at any time, by unani-
             mous action of the remaining Employer Trustees.
                 The appointment of a Labor Organization Trustee may be terminated, at any time, by
             unanimous action of all of the signatory labor organizations.
                  The termination of a Trustee’s appointment shall be effective upon the termination
             date specified in a written notice of termination, executed by the group of appropriate
             Employer Trustees or signatory labor organizations. Any such notice shall be addressed to


                                                      —6—

             GCIU-Employer Retirement            EXHIBIT 1 to COMPLAINT - 20
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 21 of 101 Page ID #:21




              the Trustees and shall be mailed to the Trust Fund’s administrative office.
              13. Termination of Appointment for Failure to Attend Meetings
                    The appointment of a Trustee shall be automatically terminated if such Trustee fails
              to attend three (3) consecutive meetings of the Trustees, without being excused from atten-
              dance by specific action of the remaining Trustees noted in the minutes. Alternate Trustees
              are exempt from this requirement.
              14. Termination of Appointment for Conviction of a Crime
                   The appointment of a Trustee shall be automatically terminated if such Trustee is con-
              victed of any of the crimes listed in Section 411(a) of the Employee Retirement Income
              Security Act of 1974. If a Trustee who is so disqualified should continue to serve as a
              Trustee, in circumstances where the remaining Trustees have no knowledge of his dis-
              qualification, such service shall not invalidate any of the actions or decisions of the
              Trustees during the period of such service.
              15. Termination of Appointment for Mental Incapacity
                   The appointment of a Trustee shall be automatically terminated if such Trustee is
              declared mentally incompetent by court decree.
              16. Resignation of Appointment
                   A Trustee may resign his appointment at any time. Such resignation shall be effective
              upon the resignation date specified in a written notice of resignation. Any such notice shall
              be addressed to the Trustees and shall be mailed to the Trust Fund’s administrative office.
              17. Vacancies
                   No vacancy in the position of Trustee shall impair the power of the remaining
              Trustees to administer the affairs of the Trust Fund so long as a quorum exists as specified
              in Article IV, Section 2 hereof.
              18. Return of Books and Records
                    In the event of the termination of appointment, resignation, or death of a Trustee, the
              Trustee (or his legal guardian, heirs, or personal representative) shall, upon the request of
              the Chairman or the Secretary or of the administrative manager, forthwith turn over to the
              administrative manager, any and all records, books, documents, monies, and other prop-
              erty in the possession of the Trustee, or under his control, that belong to the Trust Fund or
              that were received by him in his capacity as Trustee.




                                                        —7—

             GCIU-Employer Retirement           EXHIBIT 1 to COMPLAINT - 21
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 22 of 101 Page ID #:22




                                               ARTICLE IV
                                       TRUST FUND ADMINISTRATION
             1.   Manner of Voting
                  Any action to be taken by the Trustees shall require a favorable vote by the Employer
             Trustees and by the Labor Organization Trustees, according to the unit method of voting.
             The Employer Trustees shall have but one vote among them (which shall be determined
             by a majority of the Employer Trustees present) and the Labor Organization Trustees shall
             have but one vote among them (which shall be determined by a majority of the Labor
             Organization Trustees present).
                  Any Trustee including the Chairman or Secretary may offer or second any motion or
             resolution for the Trustees’ consideration. Any individual Trustee shall be entitled, upon
             request, to have his vote recorded in the official minutes.
             2.   Constitution of a Quorum
                  To constitute a quorum at any meeting of the Trustees there must be present at least
             three (3) Employer Trustees, or duly designated alternates, and three (3) Labor
             Organization Trustees, or duly designated alternates.
             3.   Proxies Prohibited
                  To encourage full attendance at meetings of the Trustees and due consideration of the
             matters being voted upon, there shall be no proxies. A Trustee must be present in order to
             cast a vote.
             4.   Regular Meetings
                  The Trustees shall hold regular periodic meetings consistent with the needs of Trust
             Fund business, provided that there shall be at least two (2) regular meetings held during
             each calendar year. The Trustees shall determine the time and place of all such meetings.
             5.   Special Meetings
                  Either the Chairman or the Secretary or any two (2) Trustees (one Employer and one
             Labor Organization Trustee) may call a special meeting of the Trustees by giving written
             notice to all the other Trustees of the time and place of such meeting, at least thirty (30)
             days before the date set for the meeting, provided that thirty (30) days advance notice shall
             not be necessary if all Trustees are agreeable to an earlier meeting.
             6.   Action without a Formal Meeting
                  The Trustees may take action without a formal meeting by means of the presentation
             of a written motion or resolution sent to all Trustees by the administrative manager and the
             subsequent obtaining of Trustee votes on the motion or resolution in letters, by email, or
             by facsimile transmission sent by each Trustee to the administrative manager. Any such
             action shall be reported in the minutes of the next formal meeting.
             7.   Failure of the Trustees to Agree—Arbitration
                  In the event the Employer Trustees and Labor Organization Trustees should deadlock
             on any matter submitted for their consideration, the dispute may be referred by either
             group of Trustees to an impartial arbitrator in accordance with the labor arbitration rules
             of the American Arbitration Association. A deadlock shall be deemed to occur when there

                                                       —8—

             GCIU-Employer Retirement           EXHIBIT 1 to COMPLAINT - 22
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 23 of 101 Page ID #:23




              is a tie vote on any motion before the Trustees.
                    The Trustees shall attempt to agree on the joint submission of a statement of the issue
              in dispute. However, if the Trustees cannot jointly agree upon such a statement, each group
              of Trustees shall submit to the arbitrator, in writing, its version of the issue in dispute. As
              part of his award, the arbitrator shall state his determination as to the exact issue.
                   The decision and award of the arbitrator shall be final and binding upon the
              Trustees and upon all parties whose interests are affected thereby.
                    The expenses of any such arbitration, including any court proceedings relating there-
              to, and the fee of the arbitrator and the reasonable attorney’s and witness fees of the par-
              ties, shall be chargeable to the Trust Fund.
                    The procedure specified in this Section shall be the sole and exclusive procedure
              for the resolution of deadlocked issues.
              8.   Election of Officers
                   The Trustees shall elect a Chairman, Vice-Chairman, Secretary and Assistant
              Secretary. Two of these officers shall be Employer Trustees and two shall be Labor
              Organization Trustees. When the Chairman is an Employer Trustee, the Vice-Chairman
              shall also be an Employer Trustee; when the Secretary is a Labor Organization Trustee, the
              Assistant Secretary shall also be a Labor Organization Trustee, or vice-versa.
                   The officers shall hold office indefinitely, provided that at the first regular meeting in
              each odd numbered year, either the Employer Trustees or the Labor Organization Trustees
              may obtain, on their request, a rotation of all offices and a new election of all officers.
                    An officer may resign his office at any time. Such resignation shall be effective upon
              the resignation date specified in a written notice of resignation. Any such notice shall be
              addressed to the Trustees and shall be mailed, emailed or faxed to the Trust Fund’s admin-
              istrative office. In case of the resignation, death, or termination of appointment of either
              the Chairman or the Secretary, there shall be a new election of all offices. In case of the
              resignation, death, or termination of appointment of either the Vice-Chairman or the
              Assistant Secretary, there shall be a new election of that office only.
              9.   Duties of Officers
                   The Chairman shall chair the meetings of the Trustees, shall appoint all committees
              and shall carry out such other duties as the Trustees may assign to him. The Vice-
              Chairman, in the absence of the Chairman, shall act in place of the Chairman and perform
              the Chairman’s duties.
                   The Secretary shall advise the Trustees as to all correspondence and financial reports
              pertaining to the Trust Fund and shall keep minutes or records of all meetings, proceed-
              ings, and actions of the Trustees, provided that these particular responsibilities may be del-
              egated to the administrative manager or to other professional persons retained by the
              Trustees. The Assistant Secretary, in the absence of the Secretary, shall act in place of the
              Secretary and perform the Secretary’s duties.
              10. Authorized Signatures
                   The Chairman or the Vice-Chairman, and the Secretary or the Assistant Secretary,
              shall sign all negotiable instruments, certificates, contracts, government reports, and other


                                                         —9—

             GCIU-Employer Retirement            EXHIBIT 1 to COMPLAINT - 23
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 24 of 101 Page ID #:24




             legal documents on behalf of the Trust Fund, provided that the authority for signing nego-
             tiable instruments may be delegated to the administrative manager, corporate trustee (if
             any), depository bank, or custodian bank. All persons doing business with the Trust Fund
             may rely on such signatures.
                   If the Trust Fund issues benefit checks to participating employees or their beneficia-
             ries, the signatures of the Chairman and Secretary may be affixed thereto by a facsimile
             signature device, under safeguards determined by the Trustees.
             11. Compensation and Expenses
                  No Trustee shall receive any compensation from the Trust Fund for services as a
             Trustee.
                   Each Trustee (and each alternate Trustee who is called upon to substitute for an
             absent Trustee) shall be reimbursed out of the Trust Fund for all expenses properly and
             actually incurred by him in the administration of the Trust Fund. The Trustees shall estab-
             lish the conditions for the reimbursement of expenses.
             12. Benefits to Trustees Not Prohibited
                  Nothing in this Trust Agreement shall prohibit a Trustee from receiving any benefits
             under the terms of the Retirement Benefit Plan, if he is otherwise eligible for the same as
             a participating employee or as a beneficiary of a participating employee.




                                                     — 10 —

             GCIU-Employer Retirement           EXHIBIT 1 to COMPLAINT - 24
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 25 of 101 Page ID #:25




                                                    ARTICLE V
                                                  PARTICIPATION

              1.   Bargaining Unit Employees Entitled to Participate
                   Employees in bargaining units covered by collective bargaining agreements between
              employers and employer associations in the printing and paper products industry and the
              Graphic Communications Conference of the International Brotherhood of Teamsters, or
              any local union, district council, joint district council, conference or other bargaining
              agency affiliated with, merged with, or represented by the Conference, shall be entitled to
              participate in this Trust Fund.
                    The Trustees, however, shall have the authority to decline or terminate the participa-
              tion of a particular bargaining unit if (a) the bargaining parties fail to provide the Trustees
              with a copy of their collective bargaining agreement or if the language of the contribution
              provision in such agreement does not meet the requirements of the Trustees, provided that
              the Trustees, in their discretion, may accept a subscription agreement in lieu of, or to sup-
              plement, a collective bargaining agreement; (b) the negotiated contribution rate is lesser,
              or greater, than the contribution rate or rates allowable under the terms of the Retirement
              Benefit Plan, provided that the Trustees, in their discretion, may accept the different rate
              and establish different eligibility rules or benefit formulas for the bargaining unit employ-
              ees affected; (c) to allow participation as requested would violate any established rule, pol-
              icy, or procedure governing participation in the Trust Fund; or (d) there exist other facts
              and circumstances which, in the Trustees’ discretion, justify a declination or termination
              of participation.
              2.   Labor Organization Employees
                   Employees of a participating labor organization may participate in the Trust Fund,
              provided that the labor organization executes a participation agreement by the terms of
              which it agrees to make contributions to the Trust Fund on behalf of such employees.
                   The rate at which the labor organization makes contributions to the Trust Fund shall
              not exceed the highest negotiated rate in the geographical area encompassed by that labor
              organization.
              3.   Non-Bargaining Unit Employees of Participating Employers
                   Non-bargaining unit employees of a participating employer may participate in the
              Trust Fund, provided that the employer executes a participation agreement by the terms of
              which it agrees to make contributions to the Trust Fund on behalf of such employees. The
              contribution rate for nonbargaining unit employees shall be a monthly rate equivalent to
              that which the participating employer is required to pay for its bargaining unit employees.
              Contributions must be paid on all employees falling within an appropriate group as fol-
              lows:
                   Group A—Office clerical employees. All office clerical employees at a particular
              establishment must be considered as a group and the employer must make contributions
              for all office clerical employees within such group.
                   Group B—Managerial employees/business agents/officers. All managerial employ-
              ees, business agents and officers at a particular establishment must be considered as a

                                                        — 11 —

             GCIU-Employer Retirement            EXHIBIT 1 to COMPLAINT - 25
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 26 of 101 Page ID #:26




             group and the employer must make contributions for all employees within such group.
             Further, no contributions shall be accepted for a managerial employee, business agent or
             officer group unless the employer also contributes for the remaining employees at that
             establishment.
                  Group C—Foremen and superintendents of printing department. All non-contract
             foremen and superintendents of the printing department at a particular establishment must
             be considered as a group and the employer must make contributions for all foremen and
             superintendents in such group.
                 Group D—Other non-bargaining groups. The Trustees may recognize and allow other
             groups of non-bargaining unit employees to participate, as they may determine.
             4.   Transferred Employees
                  Individual participating employees who may be transferred from a bargaining unit
             position to a non-bargaining unit position at a particular establishment may continue to
             participate in the Trust Fund, provided that the participating employer makes contributions
             for all such employees. The contribution rate for transferred employees shall be a month-
             ly rate equivalent to that which the participating employer is required to pay for its bar-
             gaining unit employees.
             5.   Trust Fund Employees
                  Employees of the Trust Fund (if any), or of a related trust fund may participate in the
             Trust Fund, provided that the Trustees authorize such participation. The cost of such par-
             ticipation shall be chargeable to the Trust Fund or to the related trust fund.
             6.   Unauthorized Participation
                  The only individuals who are eligible to participate in and receive benefits from the
             Trust Fund shall be those employees in the bargaining units and other groups described in
             Sections 1, 2, 3, 4, and 5 above. It is expected that participating employers will submit
             contributions only on behalf of such employees. The receipt by the Trust Fund of contri-
             butions which may be submitted on behalf of individuals who are not eligible to partici-
             pate shall not stop the Trustees from declining or terminating the participation of such
             individuals nor shall it constitute a waiver of any of the provisions of this Article or of the
             Retirement Benefit Plan.
             7.   Sole Proprietors and Partners Ineligible
                  Sole proprietors and partners are not to be considered as participating employees and
             shall not be eligible to participate in and receive benefits from the Trust Fund.
             8.   Participation of Non-Bargaining Unit Employees
                  It is intended that the participation of groups described in Sections 2, 3, 4 and 5 above
             (and the resulting coverage under and benefits from this Retirement Benefit Plan) will be
             in accordance with the non-discrimination laws contained in the Tax Reform Act of 1986
             and the Technical and Miscellaneous Revenue Act of 1988 and any amendments or regu-
             lations issued subsequent thereto, to the extent such laws and regulations are applicable to
             this Trust Fund and the Retirement Benefit Plan. Any omissions or oversights will be
             resolved in accordance with the applicable laws and regulations.



                                                       — 12 —

             GCIU-Employer Retirement            EXHIBIT 1 to COMPLAINT - 26
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 27 of 101 Page ID #:27




                                                  ARTICLE VI
                                           TRUSTEE RESPONSIBILITIES

              1.   General Duty—Receipt of Contributions and
                   Administration of Retirement Benefit Plan
                   It shall be the general duty of the Trustees to receive the employer contributions and
              any other income or assets which they may obtain and, with such, to administer the
              Retirement Benefit Plan.
                   Additionally, the Trustees shall have the specific duties set forth in this Article and
              such other duties as are imposed upon them by Section 302(c) of the Labor Management
              Relations Act of 1947, the Employee Retirement Income Security Act of 1974, and other
              applicable laws.
              2.   Compliance with the Internal Revenue Code
                   The Trustees shall administer the Trust Fund and the Retirement Benefit Plan so that,
              to the extent allowed in the Internal Revenue Code, employer contributions are tax
              deductible and the Trust Fund is tax-exempt.
              3.   Funding Standards
                    The Trustees, with the assistance of their enrolled actuary, shall establish and main-
              tain a funding standard account, as required by Section 304(b)(l) of the Employee
              Retirement Income Security Act of 1974, for the purpose of determining that the
              Retirement Benefit Plan remains actuarially sound according to the funding standards
              imposed by such Act. The funding standard account shall be reviewed by the Trustees at
              least once each year and on occasions when the Trustees are considering amendments to
              the Retirement Benefit Plan which involve an actuarial cost.
                   The Trustees shall administer the Trust Fund and the Retirement Benefit Plan so that,
              to the extent such is reasonably within their control, the Plan does not accrue an uncorrect-
              ed “accumulated funding deficiency”, as defined in Section 304(a) of the Employee
              Retirement Income Security Act of 1974. If it should be determined that an “accumulated
              funding deficiency” has accrued or will accrue, such deficiency may be corrected by the
              participating employers and labor organizations, through an adjustment in the amount of
              contributions, or by the Trustees, through an amendment of the Retirement Benefit Plan
              adjusting the level of benefits.
                   The foregoing provision shall not be interpreted as a guarantee that the Retirement
              Benefit Plan will never accrue an uncorrected “accumulated funding deficiency” or as an
              indemnification on the part of the Trustees as to any liability which may be imposed upon
              a participating employer with respect to such deficiency under the applicable provisions
              of such Act or the Internal Revenue Code.
              4.   Basis of Payments to and from Trust Fund
                   The basis on which the employer contributions are made to the Trust Fund shall be
              as specified in the underlying collective bargaining agreement, subscription agreement or
              participation agreement. The basis on which benefits are paid out of the Trust Fund shall
              be as specified in the Retirement Benefit Plan.


                                                       — 13 —

             GCIU-Employer Retirement           EXHIBIT 1 to COMPLAINT - 27
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 28 of 101 Page ID #:28




             5.   Application of Trust Fund Assets
                  As required by Section 403(c)(l) of the Employee Retirement Income Security Act of
             1974, the assets of the Trust Fund shall never inure to the benefit of any participating
             employer and shall be held for the exclusive purposes of providing benefits to participat-
             ing employees and their beneficiaries and defraying reasonable administrative expenses.
             6.   Fiduciary Standards
                  As required by Section 404(a)(l)(A) and (B) of the Employee Retirement Income
             Security Act of 1974, the Trustees shall discharge their duties and administer the Trust
             Fund assets solely in the interest of the participating employees and their beneficiaries and
             for the exclusive purpose of (a) providing benefits to participating employees and their
             beneficiaries and (b) defraying reasonable expenses of benefit plan administration.
                  In carrying out their duties the Trustees shall act with the care, skill, prudence, and
             diligence under the circumstances then prevailing that a prudent man acting in a like
             capacity and familiar with such matters would use in the conduct of an enterprise of a like
             character and with like aims.
             7.   Deposits
                   The Trustees shall deposit the contributions or any other monies which they may
             receive, in one or more banks or similar financial institutions supervised by the United
             States or a state, pending the allocation of such monies for the payment of current bene-
             fits and expenses, or for investment.
             8.   Investments
                  The Trustees shall invest all contributions or other monies not required for the pay-
             ment of current benefits and expenses. The Trustees may invest and reinvest in bank
             accounts, savings and loan accounts, securities, mortgages, deeds of trust, notes, commer-
             cial paper, real estate, insurance contracts, and in such other property, real, personal, or
             mixed, as they deem prudent provided that in the making of investments the Trustees shall
             diversify such investments as required by Section 404(a)(l)(C) of the Employee
             Retirement Income Security Act of 1974 so as to minimize the risk of large losses, unless
             under the circumstances it is clearly prudent not to do so. Further, no investment shall be
             made which would constitute a “prohibited transaction” within the meaning of Section 406
             of such Act, provided that the Trustees shall have the authority to apply to the Secretary
             of Labor for a conditional or unconditional exemption from any of the “prohibited trans-
             action” rules, as they may deem necessary.
             9.   Specifically Permitted Investments
                  In the event the Trustees designate one or more banks or similar financial institutions
             supervised by the United States or a state to serve as custodian of the trust assets, or as a
             corporate co-trustee, or in another fiduciary capacity, the monies belonging to the Trust
             Fund may be invested in the accounts of such bank or institution, provided that such
             accounts bear a reasonable interest rate.
                   Further, to the extent allowed by law, the monies of the Trust Fund may be invested
             in (a) a common or collective trust fund or pooled investment fund maintained by a bank
             or trust company supervised by the United States or a state or (b) in a pooled investment
             fund of an insurance company, or (c) in a group trust sponsored by a qualified investment

                                                       — 14 —

             GCIU-Employer Retirement           EXHIBIT 1 to COMPLAINT - 28
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 29 of 101 Page ID #:29




              manager as that term is defined in Section 3(38) of the Employee Retirement Income
              Security Act of 1974, even though such bank, trust company, insurance company, or
              investment manager is a party-in-interest as that term is designated in Section 3(14) of the
              Employee Retirement Income Security Act of 1974, provided that the bank, trust compa-
              ny, insurance company, or investment manager receives not more than reasonable com-
              pensation for managing such an investment.
                    Finally, to the extent permitted by law, the monies of the Trust Fund may also be
              invested in certain alternative investments, including, but not limited to, REITS, private
              equity funds, infrastructure funds, and instruments comprising risk parity and real return
              strategies, subject to the investment criteria set out in Section 8 above.
              10. Title to Investments and Other Assets
                   Title and voting rights to all investments or other assets of the Trust Fund shall be
              maintained in the name of the Trust Fund provided that for convenience in transferring
              securities, title and voting rights to such securities may be held in the name of the Trust
              Fund’s custodian bank, or of its nominee.
                   Except as may be authorized by regulation of the Secretary of Labor the indicia of
              ownership of all investments and other assets of the Trust Fund shall not be maintained
              outside the jurisdiction of the district courts of the United States.
              11. Fidelity Bond
                   The Trustees shall procure a fidelity bond in the amount required by Section 412 of
              the Employee Retirement Income Security Act of 1974 covering the Trustees, the
              administrative manager, and all other persons who receive, handle, disburse, or otherwise
              exercise custody or control of any of the funds or other property of the Trust Fund. The
              cost of such bond shall be chargeable to the Trust Fund.
              12. Records
                   The Trustees shall maintain records of their administration of the Trust Fund and the
              Retirement Benefit Plan, including records of all receipts and disbursements, all invest-
              ments purchased or sold, all participating employee listings, all minutes of Trustee meet-
              ings, and all correspondence. No such record shall be destroyed except upon the specific
              action of the Trustees and destruction shall not be directed until a period of eight (8) years
              has elapsed from the date the record was created, unless some additional period is required
              by law.
              13. Annual Audit
                    The Trustees shall engage, on behalf of the participating employees and their benefi-
              ciaries, an independent qualified public accountant as that term is defined in Section
              103(a)(3)(D) of the Employee Retirement Income Security Act of 1974 and shall autho-
              rize such accountant to conduct an annual financial examination of the Trust Fund, as
              required by Section 103(a)(3)(A) of such Act, and such other examinations as the Trustees
              may deem necessary. The cost of such examinations shall be chargeable to the Trust Fund.
                   A statement of the results of each annual examination shall be submitted to the
              Trustees for their review and, further, shall be made part of the Trust Fund’s annual report.




                                                       — 15 —

             GCIU-Employer Retirement           EXHIBIT 1 to COMPLAINT - 29
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 30 of 101 Page ID #:30




             14. Annual Actuarial Statement
                  The Trustees shall engage, on behalf of the participating employees and their
             beneficiaries, an enrolled actuary, as that term is defined in Section 103(a)(4)(C) of the
             Employee Retirement Income Security Act of 1974, and shall authorize such actuary to
             prepare an annual actuarial statement as to the Retirement Benefit Plan, as required by
             Section 103(d) of such Act. The cost of such statement shall be chargeable to the Trust
             Fund.
                  The annual actuarial statement shall be submitted to the Trustees for their review and,
             further, shall be made part of the Trust Fund’s annual report.
                  The enrolled actuary shall also be authorized to conduct an annual actuarial valuation
             as required under Section 304(c)(7) of such Act.
             15. Summary Plan Description
                   The Trustees shall furnish to the Department of Labor, upon request, any documents
             related to the employee benefit plan, including but not limited to the latest summary plan
             description, and any modifications or changes in the information contained in such
             description, as required by Section 104(a)(6) of the Employee Retirement Income Security
             Act of 1974.
                  The Trustees shall also furnish to participating employees and to each beneficiary receiv-
             ing benefits copies of the summary plan description and copies of any modifications or
             changes in the information in such description, as required by Section 104(b)(l) of such Act.
             16. Annual Report
                  The Trustees shall prepare and file with the Department of Labor an annual report as
             required by Sections 104 and 4065 of the Employee Retirement Income Security Act of
             1974 as amended. The Trustees shall also furnish a report to participating employers and
             the participating labor organizations within 30 days after the due date for filing of the
             annual report that contains the summary plan information set forth under Section 104 (d)
             of such Act. In no case shall a participating employer or participating labor organiza-
             tion be entitled to receive more than one copy of any such document described in Section
             104(d) of the Act during any one 12-month period. The Trustees may impose a reasonable
             charge to cover copying, mailing, and other costs of furnishing copies of the required
             information.
             17. Statements of Accrued Pension Benefits
                   As required by Section 105(a)(1)(B) of the Employee Retirement Income Security Act
             of 1974, the Trustees shall furnish a pension benefit statement at least every 3 years to each
             participating employee with a nonforfeitable accrued benefit and who is employed by a par-
             ticipating employer at the time the statement is to be furnished, and to a participating
             employee or beneficiary upon written request. The pension benefit statement shall indicate,
             on the basis of the latest information available, (a) the total benefits accrued and (b) the non-
             forfeitable pension benefits, if any, which have accrued, or the earliest date on which ben-
             efits will become nonforfeitable. Such statements may be delivered in written, electronic,
             or other appropriate form to the extent such form is reasonably accessible to the participat-
             ing employee or beneficiary. Alternatively, the Trustees may comply with the requirements
             of Section 105 (a) (1) (B) of such Act by providing at least once a year to participating


                                                        — 16 —

             GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 30
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 31 of 101 Page ID #:31




              employees notice of the availability of the pension benefit statement and the ways in which
              the participating employee may obtain such statement. Such notice may be delivered in
              written, electronic, or other appropriate form to the extent such form is reasonably accessi-
              ble to the participating employee. In no case shall a participating employee or beneficiary
              be entitled to more than one pension benefit statement in any 12-month period.
                   In addition, the Trustees shall furnish to each participating employee who during the
              Plan Year separates from service covered by the Benefit Plan, who is entitled to a deferred
              vested benefit under the Benefit Plan as of the end of such Plan Year, and with respect to
              whom retirement benefits were not paid under the Benefit Plan during such Plan Year, a
              statement describing the nature, amount and form of the deferred vested benefit to which
              such participating employee is entitled. Such statement shall also include a notice to the
              participating employee of any benefits which are forfeitable if the participant dies before
              a certain date. The Trustees shall also file an annual registration statement with the Internal
              Revenue Service concerning participating employees to whom such statements have been
              issued, as required by Section 6057 of the Internal Revenue Code.
              18. Pension Funding Notice
                   The Trustees shall provide an annual pension funding notice to the Pension Benefit
              Guaranty Corporation, to each participating employee and beneficiary, to the participating
              labor organization, and to each participating employer. The notice shall contain the specific
              information required for multiemployer plans as set forth under Section 101(f)(2) of the
              Employee Retirement Income Security Act of 1974 and shall be provided to the applicable
              parties not later than 120 days after the end of the Plan Year to which the notice relates. Such
              notice may be provided in written, electronic, or other appropriate form to the extent such
              form is reasonably accessible to persons to whom the notice is required to be provided.
              19. Income Tax Withholding and Reporting
                    The Trustees (or their duly appointed custodian bank) shall annually provide each
              retired employee or beneficiary receiving benefits with notice of the right to elect against
              withholding of income tax from his pension benefits and the right to revoke such election
              as required by Section 3405 of the Internal Revenue Code.
                    The Trustees shall also furnish to each retired employee or beneficiary receiving ben-
              efits an annual statement of the benefits paid to him, as required by Section 6051 (a) of
              such Code.
              20. Documents to be Examined or Furnished
                    The Trustees shall make copies of (a) this Trust Agreement, (b) the latest summary
              plan description, (c) the latest annual report, (d) the applicable collective bargaining agree-
              ment, and (e) any other contracts or instruments under which the employee pension bene-
              fit plan is established or operated available for examination by participating employees or
              their beneficiaries in the Trust Fund office as required by Section 104(b)(2) of the
              Employee Retirement Income Security Act of 1974.
                    The Trustees shall upon written request by any participating employee or beneficiary,
              furnish to the participating employee or beneficiary a copy of (a) this Trust Agreement,
              (b) the latest updated summary plan description, (c) the latest annual report, (d) any termi-
              nal report, (e) the applicable collective bargaining agreement, and (f) any other contracts
              or instruments under which the employee pension benefit plan is established or operated,

                                                        — 17 —

             GCIU-Employer Retirement            EXHIBIT 1 to COMPLAINT - 31
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 32 of 101 Page ID #:32




             as required by Section 104(b)(4) of such Act. Such copies shall be furnished within thirty
             (30) days of the request. The Trustees may impose a reasonable charge for such copies as
             may be allowed by regulation of the Secretary of Labor.
                   The Trustees shall also, upon written request by a participating employee or benefi-
             ciary, furnish to the participating employee or beneficiary a copy of a) any periodic actu-
             arial report (including any sensitivity testing received by the Trust Fund for any Plan Year
             which has been in the Trust Fund’s possession for at least 30 days, b) a copy of any quar-
             terly, semi-annual or other financial report prepared for the Trust Fund by any Fund
             Investment Manager or advisor or other fiduciary which has been in the Trust Fund’s pos-
             session for at least 30 days, and c) any application filed with the Secretary of the Treasury
             requesting an extension under Section 304 of the Act or Section 431 (d) of the Internal
             Revenue Code of 1986, as required by Section 101(k) of the Act subject to any limitations
             imposed by Section 101(k) with regard to individually identifiable information and pro-
             prietary information. Such copies shall be furnished within 30 days of the request but only
             one copy of any report or application may be received during one 12 month period. The
             Trustees may impose a reasonable charge to cover copying, mailing and other costs of fur-
             nishing copies of the information as may be allowed by regulations of the Secretary of
             Labor. This provision also applies to the participating employers and labor organizations.
             21. Procedure for Establishing Funding Policy
                   As required by Section 402(b)(l) of the Employee Retirement Income Security Act of
             1974, the Trustees shall meet periodically with the administrative manager, enrolled actu-
             ary, independent qualified public accountant, investment manager or managers (if any),
             and such other Trust Fund advisers as may be appropriate for the purpose of anticipating
             the short and long run financial needs of the Trust Fund and of establishing an appropri-
             ate funding policy and method for the Trust Fund.
                 The funding policy and method shall be considered by the Trustees, or by their invest-
             ment manager or managers (if any), in the management of trust fund investments.
             22. Payments to Pension Benefit Guaranty Corporation
                   The Trustees shall pay to the Pension Benefit Guaranty Corporation the plan termina-
             tion insurance premiums fixed by the Corporation, as required by Section 4002(a) of the
             Employee Retirement Income Security Act of 1974. Such premiums shall be chargeable
             to the Trust Fund. Consistent with regulations issued by the Corporation, the Trustees shall
             have the authority to adopt a definition of a plan “participant” and to compute and pay pre-
             miums on the basis of that “definition”.
             23. Benefit Claim and Review Procedures
                  The Trustees shall establish administrative procedures whereby a participating
             employee or beneficiary who makes a claim for benefits and that claim is denied, is noti-
             fied, in writing, of the reasons for such denial including specific references to the
             Retirement Benefit Plan provisions upon which the denial is based, a description of any
             additional information which is necessary to perfect the claim and why the information is
             necessary, and which afford such a participating employee or beneficiary a reasonable
             opportunity for a full and fair review, as required by Section 503 of the Employee
             Retirement Income Security Act of 1974. Such procedures shall include the Benefit Claim



                                                      — 18 —

             GCIU-Employer Retirement           EXHIBIT 1 to COMPLAINT - 32
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 33 of 101 Page ID #:33




              and Review Procedures for a participating employee or beneficiary as set out in Article
              XIII, Section 5 of the Retirement Benefit Plan
                                       ARTICLE VII
                   ALLOCATION OR DELEGATION OF TRUSTEE RESPONSIBILITIES
              1.    Allocation of Responsibilities to Committees
                   The Trustees may allocate to one or more committees of Trustees all or part of the
              following responsibilities, with full power to act: (a) the responsibility for managing the
              Trust Fund investments (if not otherwise delegated to a qualified investment manager); (b)
              the responsibility for reviewing and determining benefit claims of participating employees
              and their beneficiaries; (c) the responsibility for conducting hearings and issuing determi-
              nations as provided for in Article XI, Section 3 hereof; (d) the responsibility for resolving
              questions or problems that may be encountered in connection with payroll auditing or
              employer withdrawal liability activities; (e) the responsibility for resolving questions or
              problems that may be encountered in connection with the collection of delinquent employ-
              er accounts; (f) the responsibility for resolving questions or problems that may be encoun-
              tered in connection with the day-to-day work of the administrative manager; (g) the
              responsibility for reviewing the performance of the qualified investment managers (if
              any), and of the other persons retained by the Trustees.
                    In the event the Trustees elect to allocate any of the stated responsibilities they shall
              do so by the adoption of a motion or resolution calling for the appointment of a commit-
              tee of Trustees (consisting of equal numbers of Employer Trustees and Labor Organization
              Trustees) and specifying the particular responsibility that is being allocated. With respect
              to the responsibility that is allocated, the committee shall have the powers of the full Board
              of Trustees. Any action to be taken by the committee shall be determined according to the
              voting formula contained in Article IV, Section 1 hereof. If the committee members dead-
              lock on any matter submitted for their consideration such matter shall be referred to the
              full Board of Trustees for review and action.
                   Nothing contained herein shall in any way limit the authority of the Trustees to cre-
              ate additional committees for the purpose of assisting with or expediting the affairs of the
              Trust Fund, provided that any such committee shall be empowered only to make recom-
              mendations with respect to the matters referred to it.
              2.    Delegation of Investment Responsibilities
                   The Trustees may delegate all or part of their responsibilities for the management of
              the Trust Fund investments to one or more qualified investment managers, as that term is
              defined in Section 3(38) of the Employee Retirement Income Security Act of 1974, i.e.,
              (a) an investment adviser registered as such under the Investment Advisers Act of 1940,
              (b) a bank as defined in that Act, or (c) an insurance company qualified to manage,
              acquire, or dispose of employee benefit plan assets under the laws of more than one state.
                   In the event the Trustees elect to delegate investment responsibility they shall do so
              by the adoption of a motion or resolution making the delegation to a designated invest-
              ment manager(s). The delegation shall be effective when the investment manager(s)
              accepts the delegation and acknowledges in writing his status as a fiduciary with respect
              to the Trust Fund.

                                                        — 19 —

             GCIU-Employer Retirement            EXHIBIT 1 to COMPLAINT - 33
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 34 of 101 Page ID #:34




             3.   Delegation of Other Responsibilities
                  The Trustees may delegate all or part of their responsibilities with respect to the
             administration of the Trust Fund or the Retirement Benefit Plan (except investment
             responsibilities) to their administrative manager or to any other person whom they may
             designate for such purpose.
                  In the event the Trustees elect to delegate a particular responsibility they shall do so
             by the adoption of a motion or resolution making the delegation to a designated person.
             The delegation shall be effective when the designated person accepts the delegation. If the
             delegation involves a responsibility other than one which is ministerial in nature, the des-
             ignated person shall also acknowledge in writing his status as a fiduciary with respect to
             the Trust Fund.
             4.   Review of Performance
                  In the event the Trustees elect to allocate or delegate Trustee responsibilities they
             shall periodically review the performance of the persons to whom such responsibilities
             have been allocated or delegated.




                                                      — 20 —

             GCIU-Employer Retirement           EXHIBIT 1 to COMPLAINT - 34
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 35 of 101 Page ID #:35




                                                 ARTICLE VIII
                                               TRUSTEE POWERS

              1.   General Powers
                   Except as may be expressly limited by the terms of this Trust Agreement, the Trustees
              shall have full and exclusive authority to control and administer the Trust Fund and the
              Retirement Benefit Plan.
                   The authority of the Trustees encompasses not only the specific powers recited in the
              various paragraphs of this Trust Agreement but also includes the general power to do all
              things and take all actions, including the expenditure of Trust Fund monies, which they
              may deem necessary to carry out the purpose of this Trust Agreement. The Trustees may
              implement their powers through the adoption of appropriate motions, resolutions, or
              administrative rules and regulations. Unless otherwise stated in this Trust Agreement, the
              Trustees will serve as fiduciaries in the creation, the administration and design of the
              Benefit Plan hereunder and in the implementation of any action resulting from these func-
              tions or in the exercise of any other general or specific power set out in this Trust
              Agreement.
              2.   Specific Powers Discretionary
                   The recitation of specific powers in this Trust Agreement shall not be interpreted as
              compelling the exercise of any such power. The exercise of specific powers is discre-
              tionary with the Trustees.
              3.   Benefit Plan Being Administered
                   The employee pension benefit plan being administered through this Trust Fund as of
              the effective date of this Trust Agreement is described as the
                                                 GCIU—Employer
                                               Retirement Benefit Plan
              4.   Amendments to the Benefit Plan
                   The Trustees shall have the authority to amend the Retirement Benefit Plan, in whole
              or in part, as they may determine. Such amendments may involve the rules under which
              participating employees and beneficiaries become eligible for pension benefits, the nature
              of the pension benefits to be provided, including any related benefits, and the amount and
              duration of such benefits.
                   No amendment shall be made if the same is prohibited by the provisions of the
              Employee Retirement Income Security Act of 1974 or the Internal Revenue Code and, if
              the subject matter is governed by the Act, or the Code, the amendment shall conform to
              the requirements of the Act or the Code.
              5.   Means of Providing Benefits
                   The Trustees may provide the benefits specified in the Retirement Benefit Plan, in
              whole or in part, directly from the Trust Fund or may contract with an insurance carrier or
              other legally authorized entity, to underwrite or provide such benefits.


                                                      — 21 —

             GCIU-Employer Retirement           EXHIBIT 1 to COMPLAINT - 35
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 36 of 101 Page ID #:36




             6.    Facility of Payment
                  The Trustees shall have the authority to adopt rules by the terms of which benefit pay-
             ments owing to minors or incompetents may be paid instead to a person or institution pro-
             viding care or other services to such minor or incompetent, even though a legal guardian
             ship does not exist. Benefit payments made under any such rules shall fully discharge the
             Trust Fund’s obligation to the minor or incompetent.
             7.    Administrative Manager
                  The Trustees shall have the authority to retain, at the expense of the Trust Fund, an
             administrative manager to assist the Trustees in the administration of the Trust Fund and
             the Retirement Benefit Plan. Such administrative manager may be retained on a contract
             or salaried basis, as the Trustees may determine.
                  In the event the Trustees employ a salaried administrative manager they shall also
             have the authority to employ such additional administrative staff personnel as may be nec-
             essary.
                   The Trustees shall periodically review the performance of the administrative manag-
             er.
             8.    Banking Services
                  The Trustees shall have the authority to retain, at the expense of the Trust Fund, one
             or more banks or similar financial institutions supervised by the United States or a state,
             to perform depository or custodial services, or to serve as corporate trustee or co-trustee,
             on behalf of the Trust Fund.
                  The Trustees shall periodically review the performance of the banks which they have
             retained to provide banking services.
             9.    Other Professional and Non-Professional Persons
                  The Trustees shall have the authority to retain, at the expense of the Trust Fund, actu-
             aries, attorneys, employee benefit plan consultants, investment managers, investment per-
             formance analysts, payroll auditors, collection agents, and other professional or non-pro-
             fessional persons, as they may deem necessary. Unless limited by the provisions of the
             Employee Retirement Income Security Act of 1974, the retention of any such profession-
             al or non-professional help may be on a contract or salaried basis, as the Trustees may
             determine.
                  The Trustees shall periodically review the performance of the professional or nonpro-
             fessional persons they have retained.
             10. Obtaining of Necessary Premises, Equipment, and Supplies
                  The Trustees shall have the authority to purchase or lease suitable premises and
             equipment and to purchase materials and supplies, at the expense of the Trust Fund, as
             they may deem necessary.
             11. Insurance
                   The Trustees shall have the authority to purchase policies of insurance (liability,
             property damage, casualty, and errors and omissions) to protect the Trust Fund and to pro-
             tect themselves, their administrative manager, and their employees (if any), with respect


                                                      — 22 —

             GCIU-Employer Retirement           EXHIBIT 1 to COMPLAINT - 36
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 37 of 101 Page ID #:37




              to their activities on behalf of the Trust Fund, as they may deem necessary. The costs of
              such insurance policies shall be chargeable to the Trust Fund.
                    Any policy of errors and omissions insurance shall contain a recourse clause as
              required by Section 410(b)(l) of the Employee Retirement Income Security Act of 1974,
              provided that nothing herein shall prevent a Trustee (or an employer, employer associa-
              tion, or labor organization acting on his behalf) or the administrative manager, or the Trust
              Fund employees (if any) from purchasing for themselves a waiver of the recourse clause
              or a separate policy insuring against such recourse.
              12. Borrowing Money
                  The Trustees shall have the authority to borrow money for the Trust Fund, with or
              without security, as they may deem necessary.
              13. Reserve Funds
                   The Trustees shall have the authority to maintain reasonable reserve funds, for future
              contingencies, as they may deem necessary.
              14. Payment of Taxes
                   The Trustees shall have the authority to pay, at the expense of the Trust Fund, all real
              and personal taxes, and other taxes and assessments of any kind, which may be lawfully
              levied or assessed against the Trust Fund.
              15. Refunds of Contributions Erroneously Paid
                   The Trustees shall have the authority to adopt rules by the terms of which refunds of
              contributions may be made to a participating employer where the employer has paid such
              contributions in error, as may be allowed by Section 403(c) of the Employee Retirement
              Income Security Act of 1974.
              16. Penalties for False or Withheld Information
              The Trustees shall have the authority to adopt rules and regulations by the terms of which
              reasonable penalties or forfeitures may be imposed upon participating employees or ben-
              eficiaries who (a) falsify any information requested of them in the administration of the
              Trust Fund and the Retirement Benefit Plan, or (b) fail to provide requested information
              within a reasonable time.
              17. Correction of Errors
                    It is recognized and acknowledged by all parties that the Trustees will provide
              eligibility credits and benefits to participating employees and their beneficiaries based on
              Trust Fund records. It is also recognized and acknowledged that such records could be
              incorrect due to (a) employers reporting individuals who are not eligible for participation,
              (b) employers reporting incorrect names or incorrect social security numbers, (c) employ-
              ers reporting more or less than the hours or contributions required to be reported, (d) delin-
              quent employer reports, (e) employees or beneficiaries submitting incorrect or false bene-
              fit applications, (f) recording or computation errors by the administrative manager, (g)
              computer errors, or (h) other similar circumstances. The Trustees shall have the authority
              to correct the Trust Fund records whenever errors are discovered and to terminate partici-
              pation, adjust eligibility credits or benefits, or seek the recovery of benefit overpayments,



                                                       — 23 —

             GCIU-Employer Retirement           EXHIBIT 1 to COMPLAINT - 37
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 38 of 101 Page ID #:38




             as they may determine.
             18. Prosecution of Legal Action or Claims
                  The Trustees shall have the authority to originate and maintain any legal actions, or
             claims involving potential legal actions, at the expense of the Trust Fund, as they may
             deem necessary. All such actions and claims shall be prosecuted in the name of the Trust
             Fund or in the name of an assignee.
             19. Defense of Legal Actions or Claims
                   The Trustees shall have the authority to defend all legal actions, claims involving
             potential legal actions, and investigatory proceedings, initiated against the Trust Fund or
             against one or more of the Trustees, or former Trustees, or the administrative manager, or
             against one or more of the employees of the Trust Fund (if any) which relate to the admin-
             istration of the Trust Fund or the Retirement Benefit Plan. Except as stated below, the
             defense of such actions, claims and proceedings shall be at the expense of the Trust Fund.
                   If the final court decree establishes personal liability on the part of specified Trustees,
             or the administrative manager, or the employees of the Trust Fund (if any) for breach of
             their fiduciary responsibilities, as permitted by Section 409(a) of the Employee Retirement
             Income Security Act of 1974, and orders that the specified persons are to bear the expens-
             es of their own defense, the attorney fees and costs of the specified persons shall not be
             chargeable to the Trust Fund. If attorney fees and costs have already been charged to the
             Trust Fund, the specified persons shall be obligated to repay the Trust Fund for their pro
             rata share of such fees and costs.
             20. Compromise of Legal Actions or Claims
                  The Trustees shall have the authority to compromise, settle, or release all legal
             actions, or claims involving potential legal actions, in favor of or against the Trust Fund
             on such terms and conditions as they may determine.
             21. Subscription and Participation Agreements
                   The Trustees shall have the authority to create and distribute subscription and partici-
             pation agreements, at the expense of the Trust Fund, and to insist upon the execution and
             filing of such agreements as a condition precedent to the acceptance of contributions.
             22. Participation in Non-Profit Educational Organizations
                   The Trustees shall have the authority to participate in non-profit foundations,
             corporations, councils, committees, or other organizations which sponsor educational pro-
             grams or provide educational materials pertaining to the administration of trust funds of
             this nature and of employee benefit plans. If the Trustees act to participate in any such non-
             profit organization, the membership or participation fees of the organization shall be
             chargeable to the Trust Fund.
                  The Trustees shall also have the authority to purchase educational materials and to
             provide for the attendance of the Trustees, or of their administrative manager, or of such
             of their employees (if any), as they may designate, at educational conferences and meet-
             ings. The costs of such materials and attendance shall be chargeable to the Trust Fund.
             23. Reciprocity
                  The Trustees shall have the authority to enter into reciprocal agreements with other

                                                        — 24 —

             GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 38
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 39 of 101 Page ID #:39




              employee pension benefit funds for the exchange of eligibility credits or monies, or for the
              payment of pro rata benefits, on behalf of employees who may terminate their partici-
              pation in the Trust Fund and begin participation in a reciprocal trust fund, and vice-versa.
              24. Mergers
                    The Trustees may accept mergers of other employee pension benefit trust funds,
              maintained by participating employers or jointly by participating employers and partici-
              pating labor organizations, into this Trust Fund so that individual participants in such other
              trust funds can become participants in this Trust Fund. To that end, the Trustees shall have
              the authority to negotiate and consummate appropriate merger agreements which provide
              for the transfer of assets and liabilities from other employee pension benefit trust funds to
              this Trust Fund.
                    Any such merger agreement shall conform to these standards: (a) the value of the
              retirement benefits assumed by this Trust Fund (as determined on the basis of actuarial
              standards approved by the Trustees) with respect to the participants of the other trust fund
              who had retired prior to the date of the merger agreement shall not exceed the market value
              (determined on the date of transfer) of the assets transferred to this Trust Fund on behalf
              of such retired participants and (b) the value of the aggregate current service credited to
              the participants in the other trust fund who had not retired as of the date of the merger
              agreement shall not exceed one year of current service for each $1,300 (or other amount
              which may be fixed by the Trustees) of market value (determined on the date of transfer)
              of the remaining assets transferred to this Trust Fund on behalf of such participants, after
              allocation for retired participants.
                   Any such merger agreement shall also include such requirements as may be applica-
              ble under Section 208 of the Employee Retirement Income Security Act of 1974 and under
              the applicable provisions of the Internal Revenue Code.
              25. Eligible Rollover Plan Distributions
                    The Trustees shall have the authority to administer direct trustee-to-trustee transfers
              of eligible rollover plan distributions to financial institutions selected by the participant (or
              spouse or former spouse). The Trustees shall also have the authority to implement any nec-
              essary procedures and policies which are required by the Unemployment Compensation
              Amendment Act of 1992 and any amendments or regulations issued relating thereto in
              order to comply with the Act and regulations.
              26. Interpretation and Application of Documents
                   The Trustees shall have the authority to interpret and apply the provisions of this
              Trust Agreement, or of the Retirement Benefit Plan, or of their own motions, resolutions,
              and administrative rules and regulations, or of any contracts, instruments, or writings
              which they may have adopted or entered into.
              27. Adoption and Implementation of a Funding Improvement Plan and Rehabilitation
                  Plan
                    The Trustees shall have the authority to adopt and implement a funding improvement
              plan and a rehabilitation plan in accordance with the provisions of ERISA Section 305,
              should the enrolled actuary certify that the Retirement Benefit Plan is in endangered or
              critical status. In this regard, the Trustees shall provide the participating employers and


                                                         — 25 —

             GCIU-Employer Retirement            EXHIBIT 1 to COMPLAINT - 39
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 40 of 101 Page ID #:40




             participating labor organizations with a schedule or schedules showing revised benefit
             and/or contribution structures which, if adopted, might reasonably be expected to allow
             the Retirement Benefit Plan to achieve applicable funding benchmarks (if the Retirement
             Benefit Plan is in endangered status) or to allow the Retirement Benefit Plan to emerge
             from critical status or to stave off insolvency.
                   If upon expiration of a collective bargaining agreement in effect at the time the
             Retirement Benefit Plan entered endangered or critical status, a participating employer and
             the participating labor organization are unable to agree on a new contract that includes
             benefit and/or contribution schedules necessary to allow the Retirement Benefit Plan to
             meet the applicable benchmarks, if the Retirement Benefit Plan is in endangered status, or
             to allow the Retirement Benefit Plan to emerge from critical status, or to stave off insol-
             vency, the Trustees shall have the authority to implement the default schedule as described
             under ERISA Section 305(c)(1) (B)(i) (I) and Section 305 (e)(1)(B)(ii).
             Nothing in this section should be construed as to limit the Trustees’ authority and powers
             under the Trust Agreement or applicable provisions of ERISA.




                                                     — 26 —

             GCIU-Employer Retirement          EXHIBIT 1 to COMPLAINT - 40
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 41 of 101 Page ID #:41




                                              ARTICLE IX
                                    CONTRIBUTIONS AND COLLECTIONS

              1.   Contribution Reporting Forms
                   The Trustees shall create and make available, at the expense of the Trust Fund, contri-
              bution reporting forms for the use of participating employers in making their contribu-
              tions.
              2.   Contributions Due
                   Contributions shall be made on all hours worked or paid for, as required by the terms
              of the collective bargaining agreement. Hours worked include overtime hours. Hours paid
              for generally include vacation, sick, holiday, and probationary hours, whether specifically
              included in the collective bargaining agreement, or not.
              3.   Contribution Due Date
                  All contributions shall be due by the fifteenth (15) day of the month following the
              month in which they accrue.
              4.   Delinquent Contributions
                   A participating employer shall be considered to be delinquent in the payment of
              contributions if he (a) fails to submit a contribution reporting form, and the contributions
              detailed therein, by the close of business on the due date, or (b) fails to submit contribu-
              tions on behalf of all the employees for whom contributions are required under the appli-
              cable collective bargaining agreement, subscription agreement, or participation agree-
              ment, or (c) fails to properly compute the contributions according to the required contri-
              bution formula specified in the applicable collective bargaining agreement, subscription
              agreement, or participation agreement.
                   The Trustees shall undertake reasonable efforts to collect known delinquent contribu-
              tions and related claims.
              5.   Audit of Employer Books and Records
                   The Trustees shall have the authority to audit the payroll books and records of a
              participating employer, either directly or through a qualified public accountant, as they
              may deem necessary in the administration of the Trust Fund. Such payroll audit may be
              undertaken pursuant to a routine payroll audit program or on a case by case basis, as the
              Trustees may determine.
                   Whenever a payroll audit is authorized, the participating employer involved shall
              make available to the Trustees, or the qualified public accountant designated by them, its
              payroll books and records. Such books and records shall include (a) all records which the
              employer may be required to maintain under Section 209(a)(l) of the Employee
              Retirement Income Security Act of 1974, and (b) time cards, payroll journals, payroll
              check registers, cancelled payroll checks, copies of the employer’s federal, state, and local
              payroll tax reports, and all other documents and reports which reflect the hours and wages
              or other compensation of the employees or from which such can be verified (or electron-
              ic versions thereof).


                                                       — 27 —

             GCIU-Employer Retirement           EXHIBIT 1 to COMPLAINT - 41
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 42 of 101 Page ID #:42




                  In the event the payroll audit discloses that the participating employer has not paid
             contributions, as required by the applicable collective bargaining agreement, subscription
             agreement, or special agreement, the employer shall be liable for the costs of the audit.
             6.   Liquidated Damages, Attorney Fees, Interest, and Other Charges
                   It is recognized and acknowledged by all parties, including the participating employ-
             ers, that the prompt and accurate payment of contributions is essential to the maintenance
             of an employee benefit trust fund and benefit plan and that it would be extremely difficult,
             if not impossible, to fix the actual expense and damage to the trust fund and plan which
             would result from the failure of a participating employer to pay the required contributions
             within the time provided.
                   Therefore, if an employer is delinquent in the payment of contributions by the tenth
             (10th) day following the contribution due date, or by such other date as the Board of
             Trustees may from time to time establish, the delinquent employer shall be liable, in addi-
             tion, for liquidated damages of ten percent (10%) of the amount of the contributions which
             are owed, or twenty five dollars ($25), whichever is greater.
                  If the delinquent contributions or liquidated damages are not paid by the tenth (10th)
             day of the month following the month in which they were due, or by such other date as the
             Board of Trustees may from time to time establish, the account will be referred to legal
             counsel, or a collection agent, for collection. Upon such referral, the delinquent employer
             shall be liable for reasonable attorney fees and for reasonable costs incurred in the collec-
             tion process, including court fees, audit fees, etc. In addition, delinquent contributions
             shall bear interest at the rate of ten percent (10%) per annum until paid, computed from
             the contribution due date.
             7.   Additional Liquidated Damages in Event of Court Judgment
                   In the event it is necessary to pursue a collection to a court judgment, the delinquent
             employer shall be liable for additional liquidated damages of ten percent (10%) of the
             amount of the contributions which are owed, making a total of twenty percent (20%). As
             provided in Section 515 of the Employee Retirement Income Security Act of 1974, as
             amended, the employer shall, if a judgment is entered, be obligated to the Trust Fund for
             the unpaid contributions, interest on the unpaid contributions, liquidated damages of twen-
             ty percent (20%), reasonable attorney’s fees and costs, and such other legal or equitable
             relief as may be appropriate.
             8.   Waiver of Charges
                  The Trustees shall have the authority to waive all or part of the payroll audit costs,
             liquidated damages, interest, attorney fees, or collection costs, for good cause shown.
             9.   Protection of Employees in Cases of Delinquency
                  To protect participating employees and beneficiaries in situations where participating
             employees may be denied pension credits because their employer is delinquent in the pay-
             ment of contributions, the Trustees shall have the authority to extend pension credits to
             such employees.
                 The extension of pension credits shall not, however, release the delinquent employer
             from the responsibility for payment of the contributions owed.


                                                      — 28 —

             GCIU-Employer Retirement           EXHIBIT 1 to COMPLAINT - 42
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 43 of 101 Page ID #:43




              10. Coordination with Provisions in Collective Bargaining Agreements
                   In the event the underlying collective bargaining agreement contains provisions relat-
              ing to delinquencies that specify additional remedies, or obligate the delinquent employer
              to greater amounts of liquidated damages, interest, or attorney fees than those set forth
              herein, the Trustees, at their option, may pursue the additional remedies or impose the
              greater charges.
                   The Trustees shall not be obligated, however, to pursue the collection of delinquent
              accounts through the grievance-arbitration procedures (if any) provided for in the appli-
              cable collective bargaining agreement.




                                                      — 29 —

             GCIU-Employer Retirement          EXHIBIT 1 to COMPLAINT - 43
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 44 of 101 Page ID #:44




                                             ARTICLE X
                                   EMPLOYER WITHDRAWAL LIABILITY

             1.     Calculation and Collection of Employer Withdrawal Liability
                  As provided in the Multi-Employer Pension Plan Amendments Act of 1980 (PL 96-
             364) (hereafter the Act), in the event a participating employer should withdraw from the
             Trust Fund, the Board of Trustees shall (a) determine the amount of the employer’s with-
             drawal liability (if any), (b) notify the employer of the amount of the withdrawal liability
             and (c) collect the amount of withdrawal liability from the employer. In carrying out this
             responsibility the Board of Trustees shall apply the terms and provisions of the Act, and
             any regulations issued thereunder, provided, however, that the Board of Trustees may from
             time to time adopt alternate methods or formulae as permitted in the Act.
                  Sections 2, 3, and 4, set forth hereafter, have been adopted as alternates under the Act.
             2.     Determination of Amount of Unfunded Vested Benefits Allocable to Withdrawing
                    Employer
                  As allowable under 4211(a) of the Act, the Board of Trustees shall determine the
             amount of unfunded vested benefits allocable to a withdrawing employer in accordance
             with the formula set out in Section 4211(b) of the Act, and any regulations issued thereun-
             der, with the following modifications: (a) the initial pool will be based on the December
             31, 2006 unfunded vested benefit liability, reduced by the value of all outstanding claims
             for withdrawal liability that the Trust Fund can reasonably expect to receive for employ-
             ers withdrawing before 2006, (b) the calculation of subsequent pools established for
             changes in unfunded vested benefits as defined in 4211(b) (2) (B) of the Act will contin-
             ue to reflect the value of all outstanding claims for withdrawal liability that the Trust Fund
             can reasonably expect to receive for employers withdrawing before 2006, and (c) in any
             Plan year where the unfunded vested benefit liability at the end of the prior year is zero,
             the unfunded vested benefit liability allocation pools for prior years will be considered
             fully amortized and reset to zero.
                 In making such a determination, reasonable actuarial assumptions and methods shall
             be applied as allowable under Section 4213(a)(1) of the Act and as determined by the
             Fund’s actuary.
             3.     Payment of Withdrawal Liability in Monthly Installments
                 As allowable under Section 4219(c)(3) of the Act, the annual withdrawal liability
             payments owing to this Trust Fund by a withdrawing employer shall be payable in twelve
             equal monthly installments, due on the first (1st) day of each month, in advance.
             4.     Adoption of Administrative Rules and Regulations
                  The Board of Trustees shall adopt administrative rules and regulations relating to the
             processing of employer withdrawal situations.
             5.     Notice of Potential Withdrawal Liability
                  As provided in Section 101(1) of the Employee Retirement Income Security Act of
             1974, the Board of Trustees shall, upon written request, furnish to any employer who has
             an obligation to contribute to the Fund (a) a notice of the estimated amount of what would

                                                       — 30 —

             GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 44
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 45 of 101 Page ID #:45




              be the employer’s withdrawal liability if the employer withdrew on the last day of the plan
              year preceding the date of the request, and (b) an explanation of how such estimated with-
              drawal liability was calculated, including (i) the actuarial assumptions and methods used
              to determine the value of the Retirement Benefit Plan’s liabilities and assets; (ii) the data
              regarding employer contributions, unfunded vested benefits and annual changes in the
              Retirement Benefit Plan’s vested benefits; and (iii) changes in the application of any rele-
              vant limitations in the estimated withdrawal liability. Such notice shall be furnished to the
              requesting employer within 180 days after the request but in no case shall an employer be
              entitled to receive more than one such notice during any one 12-month period. The Board
              of Trustees shall impose a reasonable charge on each employer requesting such a notice.




                                                       — 31 —

             GCIU-Employer Retirement           EXHIBIT 1 to COMPLAINT - 45
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 46 of 101 Page ID #:46




                                       ARTICLE Xl
                  BENEFIT CLAIM, HEARING AND ARBITRATION PROCEDURES

             1.    Hearings Required
                   The Trustees shall afford a hearing to any participating employer, employer association,
             or labor organization who is aggrieved by any decision or action of the Trustees, or of the
             administrative manager acting on their behalf. The aggrieved party may present the appeal
             in person, or through a representative, or by written submission.
                   It shall be the obligation of any such person to exhaust the hearing procedures specified
             in this Article before instituting final and binding arbitration concerning any such decision
             or action.
             2. Requests for Hearings
                   Any person seeking a hearing shall make a request therefore, in writing, within sixty
             (60) days after being apprised of, or learning of, the complained of decision or action. All
             such requests shall be addressed to the Trustees and shall be mailed to the Trust Fund’s
             administrative office.
             3. Conduct of Hearings
                   Upon receipt of a request for a hearing, the Trustees shall fix a date and place for a hear-
             ing. At the hearing, the complaining person shall be entitled to present his position and any
             witnesses or other evidence in support thereof. The complaining person may be represented
             by an attorney or by any other representative of his choosing. In the alternative, the com-
             plaining person may choose to present his appeal by written submission.
                   The Trustees shall, within thirty (30) days following the hearing, issue a written deci-
             sion affirming, modifying, or setting aside the former decision or action.
             4. Hearing Rules
                   The Trustees shall have the authority to adopt rules governing the conduct of any such
             hearing.
             5. Arbitration - Mandatory
                   If the complaining person is dissatisfied with the written decision of the Trustees, he
             shall have the right to appeal the matter to mandatory, final and binding arbitration in accor-
             dance with the labor arbitration rules or the employee benefit claim rules of the American
             Arbitration Association, provided that he submit a request for arbitration to the Trustees, in
             writing, within sixty (60) days of receipt of the written decision. If an appeal to arbitration
             is requested, the Trustees shall submit to the arbitrator a certified copy of the record upon
             which the Trustees’ decision was made.
                   The question for the arbitrator shall be (1) whether the Trustees were in error upon an
             issue of law, (2) whether they acted arbitrarily or capriciously in the exercise of their dis-
             cretion, or (3) whether their findings of fact were supported by substantial evidence. The
             decision of the arbitrator shall be final and binding upon the Trustees, upon the appealing
             party, and upon all other parties whose interests are affected thereby. The expenses of the
             arbitration shall be borne equally by the appealing party and by the Trust Fund, unless oth-
             erwise ordered by the arbitrator.



                                                        — 32 —

             GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 46
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 47 of 101 Page ID #:47




              6.   Benefit Claim and Review Procedures for a Participating Employee or Beneficiary
                   The Trustees shall provide benefit claim and review procedures for any participating
              employee or beneficiary who has made a claim for benefits and is aggrieved by any deci-
              sion or action of the Trustees, or of the administrative manager acting on their behalf. The
              aggrieved party may present the appeal under the Benefit Claim and Review Procedures
              set out in Article XIII, Section 5 of the Retirement Benefit Plan.
              7. Sole and Exclusive Remedies
                   These Benefit Claim, Hearing and Arbitration procedures are the sole and exclusive
              remedies for all complaining persons.




                                                      — 33 —

             GCIU-Employer Retirement           EXHIBIT 1 to COMPLAINT - 47
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 48 of 101 Page ID #:48




                                                   ARTICLE XII
                                                   LIMITATIONS

             1.   Liabilities and Debts of Trust Fund
                   No participating employer, employer association, or labor organization, shall be
             responsible for any liabilities or debts of the Trust Fund. This provision, however, shall not
             relate to any liability that may be imposed upon a participating employer under Section
             4971 of the Internal Revenue Code or Title IV of the Employee Retirement Income
             Security Act of 1974, as amended by the Multi-Employer Pension Plan Amendment Act
             of 1990.
             2.   Liabilities and Debts of Participating Parties
                  No participating employer, employer association, or labor organization shall, by rea-
             son of their participation in the Trust Fund, become responsible for the liabilities or debts
             of any other participating employer, employer association, or labor organization.
             3.   Personal Liabilities of Trustees and Fiduciaries
                  No Trustee or other fiduciary shall incur any personal liability in connection with the
             administration of the Trust Fund or the Retirement Benefit Plan, except for such liability
             that may be established in accordance with Section 409(a) of the Employee Retirement
             Income Security Act of 1974.
                   Except as may be required by applicable provisions of such Act, no Trustee or other
             fiduciary shall be held personally liable for any breach of fiduciary responsibilities in con-
             nection with the administration of the Trust Fund or the Retirement Benefit Plan where it
             is established (a) that the responsibilities at issue were lawfully allocated or delegated to
             other Trustees or fiduciaries or (b) that in carrying out the responsibilities at issue the
             Trustee or other fiduciary reasonably relied upon the advice given by the administrative
             manager or by one or more of the professional persons employed by the Trustees.
                  No Trustee or other fiduciary shall be personally liable for a breach of fiduciary
             responsibilities if such breach was committed before he became a fiduciary or after he
             ceased to be a fiduciary.
             4.   Judgments Against Trust Fund
                   Any money judgment against the Trust Fund shall be enforceable only against the
             Trust Fund entity and shall not be enforceable against any Trustee or other person, unless
             liability against the Trustee or other person, in his individual capacity, is established in
             accordance with Section 409(a) of the Employee Retirement Income Security Act of 1974.
             5.   Participating Parties’ Rights
                  Except as specifically provided for in this Trust Agreement or in the Retirement
             Benefit Plan, no participating employer, employer association, labor organization,
             employee, or beneficiary shall have any right, title, or interest in or to the Trust Fund, or
             in or to the contributions, or in or to the benefits provided.
                   No participating employee shall be entitled to receive any part of the contributions in
             lieu of the benefits provided through the Retirement Benefit Plan, nor shall a participating
             employee who does not qualify for benefits, or his employer, have any claim to the con-

                                                      — 34 —

             GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 48
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 49 of 101 Page ID #:49




             tributions which may have been paid on his behalf.
             6.   Cessation of Participation
                   In the event a participating employer, employer association, or labor organization, or
             groups thereof, should cease their participation in the Trust Fund, there shall be no divi-
             sion or allocation of any of the monies or assets of the Trust Fund, except as may be spec-
             ified in the Retirement Benefit Plan or required by law.
             7.   Protection of Trust Fund, Contributions, and Benefits
                  No part of the Trust Fund (including the contributions) or the benefits payable under
             the Retirement Benefit Plan, shall be subject in any manner, by a participating employee
             or beneficiary, to anticipation, alienation, sale, transfer, assignment, encumbrance, or
             charge, and any such attempt shall be null and void except as may be required under
             Section 206(d) of the Act, as amended (a QDRO).
                  Further, no part of the Trust Fund (including the contributions), or the benefits
             payable under the Retirement Benefit Plan, shall be liable for the debts of a participating
             employee or beneficiary, nor be subject in any manner to garnishment, attachment, lien,
             charge, or any other legal process brought by any person against a participating employee
             or beneficiary, and any such attempt shall be null and void except as may be required
             under Section 206(d) of the Act, as amended (a QDRO).
             8.   Reliance upon Written Documents
                  The Trustees may act upon any written letter, report, certificate, instrument, or other
             document submitted to them by any participating employer, employer association, labor
             organization, employee, or beneficiary, or by any other person, where such document
             appears to be genuine and to be signed by the proper person or persons and the Trustees
             shall be under no duty to make any investigation or inquiry as to any statement contained
             in any such document.
             9.   Agents of Trust Fund
                  Unless authorized in a motion or resolution of the Trustees, no participating employ-
             er, employer association, or labor organization, nor any individuals employed thereby,
             shall have any authority to act or function for or on behalf of the Trust Fund or as agent
             thereof.
                  Likewise, unless authorized in a motion or resolution of the Trustees, no individual
             Trustee or other fiduciary shall have any authority to act or function for or on behalf of the
             Trust Fund or as an agent thereof.




                                                      — 35 —

             GCIU-Employer Retirement            EXHIBIT 1 to COMPLAINT - 49
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 50 of 101 Page ID #:50




                                                  ARTICLE XIII
                                                MISCELLANEOUS
             1.    Trust Fund Offices
                   The Trust Fund shall maintain a principal office and suboffices, where necessary, in
             such locations as the Trustees may determine.
             2. Applicable Laws and Regulations
                   This Trust Agreement and the Retirement Benefit Plan shall be interpreted and
             administered in accordance with Section 302(c) of the Labor Management Relations Act
             of 1947, the Employee Retirement Income Security Act of 1974, the Internal Revenue
             Code, and the regulations pertinent thereto, and other applicable statutes and regulations,
             as such statutes and regulations presently exist or as they may hereafter be amended. Any
             omissions or oversights will be resolved in accordnce with the laws and regulations.
                   References herein to particular sections of the above mentioned statutes shall include
             any regulations pertinent to such sections and shall encompass any subsequent amend-
             ments to such sections or regulations.
             3. Notices
                   Any written notice permitted or required by this Trust Agreement shall be personal-
             ly delivered to the person for whom it is intended or sent to such person, at his residence
             or business address, by first class mail. Any such notice may also be delivered by email,
             facsimile transmission, or other electronic means available as may be allowed by law.
             4. Severability
                   If any provision of this Trust Agreement, or of the Retirement Benefit Plan is held to
             be illegal or invalid for any reason, such illegality or invalidity shall not affect the remain-
             ing portions of the Trust Agreement or the Retirement Benefit Plan.
             5. Title — Words
                   The titles of the various articles and sections of this Trust Agreement are inserted
             solely for convenience of reference and are not a part of, nor shall they be used to con-
             strue, any term or provision hereof. Whenever any words are used herein in the masculine
             gender they shall be construed as though they were used in the feminine gender, and words
             in singular form shall be construed as though they were used in the plural form, in all cases
             where they would so apply.
             6. Information to be Furnished and Distributed
                   To aid the Trustees in the administration of the Trust Fund, the participating employ-
             ers, employer associations and labor organizations shall furnish the Trustees with such
             information as they may determine including (a) copies of collective bargaining agree-
             ments, (b) contribution rates, (c) the identity of employees covered by collective bargain-
             ing agreements, subscription agreements or participation agreements, and their social
             security numbers, (d) reports on compensated hours for all employees who have worked
             in the bargaining unit or as a nonbargaining unit employee whether or not a contribution
             has been paid, (e) reports on all hours or shifts or wages which constitute the basis of the
             contribution made to the Retirement Benefit Plan as provided in the collective bargaining
             agreement, subscription agreement or participation agreement, and (f) reports on actual
             contributions owed broken down by each employee.



                                                       — 36 —

             GCIU-Employer Retirement            EXHIBIT 1 to COMPLAINT - 50
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 51 of 101 Page ID #:51




                                            ARTICLE XIV
                                     AMENDMENTS AND TERMINATION

             1.   Amendments
                  This Trust Agreement may be amended by action of the Trustees, except that the
             Trustees shall make no amendment to Article III without the unanimous written consent
             of the Trustees and the remaining signatory parties (or their successors).
                  In the event that the Trustees should propose an amendment to Article III, they shall
             deliver copies thereof to the remaining signatory parties (or their successors). If any sig-
             natory party (or successor thereto) fails, within thirty (30) days, to respond to a written
             request for consent to any such amendment, that signatory party will be deemed to have
             waived its right to act upon such amendment.
             2.   Termination
                  This Trust Agreement may be terminated, at anytime, by unanimous action of the
             Trustees and the remaining signatory parties (or their successors).
             3.   Allocation upon Termination
                   If the Plan is terminated, all assets remaining in the Trust Fund after the payment of
             all expenses incurred in terminating or administering the Plan will be allocated to the ben-
             efit of participating employees, retired employees, and surviving spouses, according to the
             following order of priority:
                  (a) First, the remaining assets shall be allocated equally to (1) benefits in pay status
             three years prior to termination at the lowest benefit level under the plan during the five
             years prior to termination, and (2) benefits which would have been in pay status three
             years prior to termination had the employee been retired (and had his benefits commenced
             then, at the lowest benefit level under the plan during the five years prior to termination.)
                  (b) Second, the assets remaining after satisfying the benefits described in section (a)
             above shall be allocated equally to all other benefits guaranteed under Title IV of the
             Employee Retirement Income Security Act of 1974, (irrespective of the limitations on the
             amount of monthly benefits and regardless of the number of plans in which the employee
             participated).
                  (c) Third, the then remaining assets shall be allocated equally to all other non-for-
             feitable (vested) benefits under the plan.
                 (d) Fourth, the then remaining assets shall be allocated equally to all other benefits
             under the plan.
                  If the assets of the Trust Fund applicable to any of the above categories (a) and (b)
             are insufficient to provide fully the amount of the benefits in each category, the benefits
             otherwise payable shall be reduced proportionately.
                   If the assets of the Trust Fund applicable to category (c) are insufficient to provide
             fully the amount of the benefits in that category, the assets shall be allocated to the bene-
             fits of individuals which are described in that category on the basis of benefits of individ-
             uals which would have been described in category (c) under the Plan as in effect at the
             beginning of the 5-year period ending on the date of plan termination.

                                                      — 37 —

             GCIU-Employer Retirement           EXHIBIT 1 to COMPLAINT - 51
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 52 of 101 Page ID #:52




                   If the assets available for allocation under the preceding paragraph are sufficient to
             satisfy in full the benefits described in that paragraph, then for purposes of that paragraph,
             benefits of individuals described in that paragraph shall be determined on the basis of the
             Plan as amended by the most recent Plan amendment effective during such 5-year period
             under which the assets available for allocation are sufficient to satisfy in full the benefits
             of individuals described in the preceding paragraph and any assets remaining shall be allo-
             cated under that paragraph on the basis of the Plan as amended by the next succeeding plan
             amendment effective during such period.
                  The amount allocated under any of the priority categories listed above with respect
             to any benefit shall be adjusted for any allocation of assets with respect to that benefit
             under a prior category.
                   The amount allocated to each benefit shall be used to provide monthly retirement
             benefit payments through continuance of the Trust Fund, or through a new Trust Fund, or
             for the purchase of insurance annuity contracts; provided that, if the Trustees find that it is
             not practical or desirable under the circumstances to do any of the foregoing, they may
             provide for some other means of disposing of the allocations of the Trust Fund, including
             making payments in cash to the persons for whom such allocations have been made.
                  In no event shall any of the remaining monies or assets be paid to or be recoverable
             by any participating employer, employer association, or labor organization.




                                                       — 38 —

             GCIU-Employer Retirement            EXHIBIT 1 to COMPLAINT - 52
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 53 of 101 Page ID #:53




                                  SIGNATORY PARTIES as of March 25, 1976
              Labor Organization Signatory Parties           Employer Signatory Parties
              International Printing & Graphic               Seattle Post-lntelligencer (Division of
              Communications Union                           Hearst Publishing Company, Inc.)
              By                              Sol Fishko     By                       Gerald W. Hedman
              Title                            President     Title               Director of Personnel &
              Date                       March 25, 1976                                  Labor Relations
                                                             Date                        March 25, 1976
              Printing Specialties and Paper Products
              Unions, IP & GCU                               Seattle Times Company
              By                               Sol Fishko    By                       Harold Fuhrman
              Title                 President, IP & GCU      Title      Vice President & General Mgr.
              Date                       March 29, 1976      Date                      March 25, 1976

              Seattle Web Pressman Local No. 26              Los Angeles Paper Box and Board Mills
              IP & GCU                                       By                 William H. Kewell, Jr.
              By                   George G. Peterson        Title                          President
              Title                2nd V.P. #26 Seattle      Date                     March 25, 1976
              Date                     March 25, 1976
                                                             Bay Area Paper Box Employers
              Los Angeles Commercial Pressmen                By                   Edward H. Moore
              Local No. 78, IP & GCU                         Title                        Secretary
              By                     Frank Calderone         Date                      June 7, 1976
              Title                         President
              Date                    March 25, 1976         Printing Industries Association
                                                             (Union Employers Section - Los Angeles)
                                                             By                              Jerry Maras
                                                             Title                        Representative
                                                             Date                       March 25, 1976




                                     SIGNATORY PARTIES as of July 1, 1984
              Graphic Communications International           Graphic Communications Union, Local
              Union (successor to International Printing     No. 404-M (successor to Los Angeles
              & Graphic Communications Union)                Commercial Pressman No. 78, IP & GCU)

              Graphic Communications Union No. 777           Seattle Times Company
              (successor to Printing Specialties and Paper
              Products Union, IP & GCU)                      Bay Area Paper Box Employers

              Seattle Newspaper Pressmen Local No. 26,       Printing Industries Association (Union
              GCIU                                           Employers Section—Los Angeles)




                                                      — 39 —

             GCIU-Employer Retirement          EXHIBIT 1 to COMPLAINT - 53
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 54 of 101 Page ID #:54




             Note: On September 9, 1988, the three remaining employer signatory parties, the Seattle
                   Times, the Bay Area Paper Box Employers, and the Printing Industries Association
                   (Union Employers Section) - Los Angeles, agreed, in writing, to irrevocably and
                   unconditionally transfer and assign to the incumbent employer trustees and their
                   successors all of their rights and powers under this Trust Agreement and to forever
                   resign their positions as employer signatory parties.




                                   SIGNATORY PARTIES as of September 1, 1990
             Graphic Communications International          Graphic Communications Union, Local
             Union (successor to International Printing    No. 767-M (successor to Seattle
             & Graphic Communications Union)               Newspaper Pressmen Local No. 26, GCIU)
             Graphic Communications Union, Local           Graphic Communications Union, Local
             No. 388-M (successor to Graphic               No. 404-M (successor to Los Angeles
             Communications Union, No. 777)                Commercial Pressmen No. 78, IP & GCU)




                                   SIGNATORY PARTIES as of September 1, 1999
             Graphic Communications International          Graphic Communications Union, Local
             Union (successor to International Printing    No. 767-M (successor to Seattle
             & Graphic Communications Union)               Newspaper Pressmen Local No. 26, GCIU)
             Graphic Communications Union, Local           Graphic Communications Union, Local
             No. 388-M (successor to Graphic               No. 404-M (successor to Los Angeles
             Communications Union, No. 777)                Commercial Pressmen No, 78, IP & GCU)




                                   SIGNATORY PARTIES as of September 1, 2012
             Graphic Communications International          Graphic Communications Union, Local
             Union (successor to International Printing    No. 767-M (successor to Seattle
             & Graphic Communications Union)               Newspaper Pressmen Local No. 26, GCIU)
             Graphic Communications Union, Local           Graphic Communications Union, Local
             No. 388-M (successor to Graphic               No. 404-M (successor to Los Angeles
             Communications Union, No. 777)                Commercial Pressmen No, 78, IP & GCU)




                                                    — 40 —

             GCIU-Employer Retirement          EXHIBIT 1 to COMPLAINT - 54
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 55 of 101 Page ID #:55




                                      LIST OF TRUSTEES as of January 1, 1976

              Employer Trustees                          Labor Organization Trustees
              Harold Fuhrman                             Sol Fishko
              Charles Woessner                           Robert O’Neil
              Joseph Conley                              Jack McCormick
              Jerry Maras                                Don McCaughan
              Frank Hurlburt                             George Peterson
              William Kewell, Jr.                        Frank Calderone
                                                         Wade Moore

              Alternate Employer Trustees                John Millan
              Gerald Hedman                              Floyd F. Lisinski
              Walter Taylor
              O.H. Rieth                                 Alternate Labor Organization Trustees
              Lad Sabo                                   George Barnett
                                                         George Gates
                                                         Cy Quinn

                                     LIST OF TRUSTEES as of September 1, 1990

              Employer Trustees                          Labor Organization Trustees
              Joseph Conley                              James Western
              Harold Fuhrman                             George Barnett
              Jerry Maras                                Wade Moore
              O.H. Rieth                                 Floyd Lisinski
              Donald Scheiber                            William Roberts
              David Stanger                              James Norton
                                                         Gary Dunmire
                                                         Robert Bartlett
                                                         William Clark

                                     LIST OF TRUSTEES as of September 1, 1999

              Employer Trustees                          Labor Organization Trustees
              Joseph Conley                              Frank P. Young
              Harold Fuhrman                             William Clark
              Hugh Gaylord                               John A. Giannone
              Jerry Maras                                Stephen E. Northup
              Thomas E. Phillips                         James J. Norton
              Nate Accardi                               Edward A. Treacy
              Jim Janiga                                 John D. Bachler
                                                         Alternate Labor Organization Trustees
                                                         George Osgood
                                                         Ryan Sherard
                                                         Paul E. Golden



                                                    — 41 —

             GCIU-Employer Retirement          EXHIBIT 1 to COMPLAINT - 55
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 56 of 101 Page ID #:56




             Notes




                                                   — 42 —

             GCIU-Employer Retirement          EXHIBIT 1 to COMPLAINT - 56
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 57 of 101 Page ID #:57




             GCIU-Employer Retirement          EXHIBIT 1 to COMPLAINT - 57
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 58 of 101 Page ID #:58




             GCIU-Employer Retirement          EXHIBIT 1 to COMPLAINT - 58
             Fund, et al. v. Avsec Printing,
             Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 59 of 101 Page ID #:59




  GCIU-Employer Retirement          EXHIBIT 1 to COMPLAINT - 59
  Fund, et al. v. Avsec Printing,
  Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 60 of 101 Page ID #:60




  GCIU-Employer Retirement          EXHIBIT 1 to COMPLAINT - 60
  Fund, et al. v. Avsec Printing,
  Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 61 of 101 Page ID #:61




  GCIU-Employer Retirement          EXHIBIT 1 to COMPLAINT - 61
  Fund, et al. v. Avsec Printing,
  Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 62 of 101 Page ID #:62




  GCIU-Employer Retirement          EXHIBIT 1 to COMPLAINT - 62
  Fund, et al. v. Avsec Printing,
  Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 63 of 101 Page ID #:63




  GCIU-Employer Retirement          EXHIBIT 1 to COMPLAINT - 63
  Fund, et al. v. Avsec Printing,
  Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 64 of 101 Page ID #:64




  GCIU-Employer Retirement          EXHIBIT 1 to COMPLAINT - 64
  Fund, et al. v. Avsec Printing,
  Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 65 of 101 Page ID #:65




  GCIU-Employer Retirement          EXHIBIT 1 to COMPLAINT - 65
  Fund, et al. v. Avsec Printing,
  Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 66 of 101 Page ID #:66




                   EXHIBIT 2
  GCIU-Employer Retirement          EXHIBIT 2 to COMPLAINT - 66
  Fund, et al. v. Avsec Printing,
  Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 67 of 101 Page ID #:67




                              AGREEMENT

                                        Between



                            JOLIET          GRAPHIC
                     COMMUNICATIONS                        UNION
                                    Local        11IC
                                 Joliet,        Illinois


                                           and


                    WILL     COUNTY               EMPLOYING
                      PRINTERS             ASSOCIATION
                                            of

                                 Joliet,     Illinois



                                        * **


                                 May       1, 2004
                                           to
                                April      30, 2007
Case 2:19-cv-09322-VAP-AFM     Document 1 ofFiled    10/30/19   Page 68  of 101    Page  ID #:68
       THIS  AGREEMENT entered   into as        this    1st  day  of  May,   2004,   between


    the          Will              County                Employing                       Printers                          Association,                          hereinafter                           called               the


    Employer                       and         the        party                 of       the          first                 part,               and        Joliet                Graphic                 Communi-


    cations                    Union              Local             111C,               subordinate                              to       the            Graphic                 Communications


    International                                 Union,                 hereinafter                            called                   the           Union           and         the         party              of        the


    second                   part,             for        the            purpose                 of           preventing                          and          adjusting                   misunderstand-


    ings           by          establishing                              rules               governing                        minimum                    wage          rates,              all          other


    terms,                   and          conditions                       of        employment.




                                                                                                          SECTION                     1


            Witnesseth                            that            this           Contract                       shall               be         effective                      from         the          first               day


    of      May,              2004,               to      the            30th           day          of         April,                 2007,               and       shall               continue                   in


   effect                from              year           to       year              thereafter                             unless               written                 notice                of       desire               to



   terminate                         or      modify                shall                be      given                  by       either                  party            sixty             [60]            days


   prior                to         the       expiration                          date           of            this            contract.




                                                                                                       SECTION                        2


            1.           It          is      understood                          that           this                 contract                    applies                 to       the          Union            press-



   rooms            and              related               departments                               operated                       by         the        Employer,                     and         that            the


   jurisdiction                              of        this              contract                 extends                       over             all        printing                    presses                 employ-


   ed      in       said              pressrooms,                            including,                              but        not            limited              to         gravure,                    offset,


   and          letterpress                            printing                      presses                   and           associated                         devices.                 All           work            in



   connection                         with             Electronic                        Imaging                       and          related                 equipment                     that             output


   film,            offset                   platemaking,                               including                          camera               operation,                       all        dark             room


   work,            pasteup                    and         art            work,              stripping,                          layout                  and        opaquing.
            2.          It        is         recognized                       that              certain                  of           the     above             operations                 [pasteup,

Case  2:19-cv-09322-VAP-AFM   Document    1 Filed 10/30/19  Page 69   of 101 Page ID #:69
  art   work,  layout, typing  for reproduction,      etc.]  are performed    by


   customers,                      advertising                              agencies,                       art          studios                 and       artists.                Nothing           con-


   tained              herein                    shall           be         construed                       in         such            manner            as      to      prevent             the


   continuation                             of         such          practices.


            3.         New         employees                         employed                    after                 the        effective                    date         of     this       agree-


  ment            within                the           bargaining                         unit          defined                    herein               shall           be     required



   to       become                members                       of          the          Union,                   as         a    condition                      of         employment,


  thirty                [30]           days              following                       the      beginning                           of    such          employment.



                                                                                                  SECTION                         3
                                                                                                NEW           PRESSES


           If        during              the             life         of          this          agreement,                            Presses             of      sizes            or     types          not


  covered               by        this                agreement                     shall              be         installed,                      the          rates         of     wages          and


  the           complement                       of        men        for          such           Presses                     shall           be        determined                  by     mutual


  consent,                   or        on        failure                to         agree,                be         settled                 in     accordance                     with       Section

  21.




                                                                                                  SECTION                     4
                                                                                            SCALE             OF         WAGES



           The        straight                     time          wage              rate          for              Letterpress                      and          Offset            Journeyman

 shall            be         as    follows:



                                                                                                                 Per         Hour                              Per        Week


 May        1,       2004          to         November                      30,          2004                      $18.85                                      $706.88


 Dec.           1,     2004             to        April              30,          2006                             $19.35                                      $725.63


 May       1,        2006          to        April               30,         2007                                  $19.70                                      $738.75


                                                                                                            -2-
       First  6 months      . . . . . . . . . . . . . . . . Optional
Case 2:19-cv-09322-VAP-AFM
       Second   6 months     . . Document
                                 . . . . . 1 . Filed
                                                . . 10/30/19
                                                     . . . . .Page
                                                                .  70 of 101 Page ID #:70
                                                                    60%
       1 year     . . . . . . . . . . . . . . . . . . . .           65%
       1 1/2  years      . . . . . . . . . . . . . . . . . .        70%
             2      years               . .        .     .        .         .        .     .       .        .     .         .        .      .         .       .         .         .        .      .           75%
             :2 1/2              years             .     . . . . . .                                        .     .         . . . . . . .                                                  .      .           80%
             3      years               . .        .     . . . . . .                                        .     .         . . . . . . .                                                  .      .           85%
             3        1/2        years             .     . . . . . .                                        .     .         . . . . . . .                                                  .      .           90%
             4      years               . .        .     . . . . . .                                        .     .         . . . . . . .                                                  .      .         Scale


             Provided                    that           there                        shall                  be        paid                 a         night                    shift                     differential                                of
  40      cents              per         hour           additional                                     to         the                straight                               time                  hourly                  rate            of        an
  employee,                      for         those                hours                    worked                     by             him             at            straight                               time            within                   the
  normal               nightly                  working                         time.
                                                                                                                CALL                 BACK


             When                an      employee                               is         called                      back                      to             work                       outside                     of          the
  regular                    hours               on      the                    same               day,                after                          he               has                 left              the           plant,he
  shall               be      paid               at      the                    double                       time                    rate                 .

                                                                                HEALTH                          AND             WELFARE                                PLAN


                 1.          For         Blue           Advantage                                HMO             plan,                     the                employer                             will             pay            a monthly


  base           amount                of       $290.00                         and            fifty                  percent                              [50%]                      of          the         remaining


  premium,                   for         family                   coverage;                                 and         will                    pay                a        base                  amount                  of       $125.00


  and       fifty                percent                 [50%]                    of           the              remaining                                 premium,                                for         single                 coverage;


  for        the           period               beginning                                Dec.               1,        2004,                     to            the             30th                    day         of        April,                  2007.


  HOWEVER              ;         I E     there               is         any                INCREASE                             in         premiums                                   in          the        year              2005            ,    the


  base           amounts                 paid           by            the                employer                      will                     increase                                   to         $300.00                  for             family


  coverage                   and         $135.00                      for                single                  coverage                                 per               month                     and         fifty              [50%]                of


  the      remaining                         premium.                            Also,                  if            there                     is            any             INCREASE                            in       premiums                       in


  the      year              2006,              the          base                 amounts                        paid                 by             the               employer                            will             increase                      to


  $310..00                 for         family                coverage                            and             $145.00                             for               single                         coverage                     per          month


  and      fifty                 [50%)            of         the                remaining                             premium.                                The            employee                             shall              be


  responsible                          for        the         remaining                                 fifty                        [50%]                    of            the             premium.
                                                                                                                        -       3....
Case  2:19-cv-09322-VAP-AFM
   benefits    in the amount ofDocument
                                 $400.00 1 perFiled 10/30/19
                                                  week  for  a Page   71 of of101twenty-six
                                                                maximum             Page ID #:71

    [26]               weeks.


             3.           The          employer                      shall              also            provide                        entirely                       at          his        costs            life


   insurance                         for      members                      of         the          bargaining                               unit           covered                      by     this           contract


   in        the          amount               of         Two          Thousand                        Five               Hundred                      [$2,500.00)                           Dollars.


             4.           Portions                   or         all             of      the            above                   benefits                    may         be           provided                  through


   programs                     of         self-insurance                                    by        the           Will              County                Employing                         Printers


   Association.


                                                                                                         SECTION                           5
                                                                                                   REPORTING                               PAY


             No         employee                    shall              be        employed                          for              less           than           a        full          shift              except          when


   discharged                          for          cause              or        excused                      at          his          own             request;                     provided,                    however,


   the             employer                  shall              not           be        liable                     to          employees                     for              failure                 to      give         them


   a       full           shift              when              the          cause                 or     failure                       is          due       to        breakdown                       of        machinery


   or        equipment,                       power                  failure,                      or        Act               of      God.



                                                                                                         SECTION                           6
                                                                                                   HOURS                   OF         WORK


                  1.       The             normal                   weekly                   working                           time            shall                  consist                    of         37       1/2


   hours,                  5      days          or         5        nights.


             2.           Exclusive                       of         the             lunch             period,                       any           7      1/2         consecutive                           hours


   between                  the            hours               of      7:00             a.m.             and               5:00             p.m.           shall                  constitute                     the


   normal                 daily              working                   time.


             3.           Exclusive                       of         the             lunch             period,                       any           7      1/2         consecutive                           hours


   between                  4:00             p.m.              of      one            day          to         7:00                  a.m.           the       following                         day          shall
                                                                                                                         -4-
  constitute                  the         normal              night            working                     time.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 72 of 101 Page ID #:72
               4.       The         lunch            period               shall               not          be         a    part             of          the         normal             daily

  working             time          nor         a     part         of        the          normal                 nightly                    working                  time.

               5.       Men         required                  to      work           during                    their                 lunch          period                  shall            be        paid

  at     the         overtime               rate,             except               by         mutual agreement.

               6.       This           section                defines                the             normal                 hours             of         work             and        shall             not


 be      construed                  as      a       guaranty                 of      hours                 of     work                per          day         or         per        week         or         of

 days          of     work          per         week.


                                                                               SECTION                     7

                                                                               OVERTIME

               1.       All         work            before              or        after              the         regular                    working                  hours             shall            be

 considered                   overtime                 and         shall             be          paid            for            at      the         time             and            one-half


 the      regular               rate        for         the        first             4        hours,              and            at         double                 time         thereafter.


               2.       Overtime                shall              be        computed                  on        the            basis              of         15     minutes.




                                                                               SECTION                     8

                                                             HOLIDAYS                     AND         SUNDAYS

               1.       Legal             holidays                 are         hereby                 defined                    as         follows:                       New         Year's

 Day,          Good         Friday,                 Memorial                 Day,             July             4th,             Labor            Day,               Thanksgiving

 Day,          Day      after             Thanksgiving,                            December                     24th,                 Christmas                      Day,            and

 December               31st.

               2.       In      the         event            of       a      holiday                  occurring                         on         Sunday,                 the         day

 universally                    observed                 will             be       considered                             the         holiday.                       If         a    holiday

 falls          on      a     Saturday,                  employees                        will             be     paid                for          the         holiday                 or      else



                                                                                        -5-
 holiday     off  with pay  as employer   elects;     provided
                                                            Page 73however,  one   (1)
Case  2:19-cv-09322-VAP-AFM   Document 1 Filed  10/30/19            of 101 Page ID #:73
 week's               notice                must           be        given           by       the         employer                  of        exercise                   of     his

 election                   to         have         employees                     work.                  Holiday              pay        if         not         worked               shall          be

 computed                        at       the       straight                     time         hourly                rate          without                 application                        or

 pyrâmiding                         of      overtime                   or        premium                 time           rates.

                 3.         To         be       eligible                   for       holiday                  pay,          an     employee                     must          work           the

 working                   day         previous                 to         the       holiday,                     and       the      working                    day          after           the

 boliday;                   provided                    further,                  however,                    that          no     employee                     shall           be

 ineligible                         for         holiday               pay         on      account                  of       absence                 on       either             the

 working                   day         before             or         the         working                 day        after          the             holiday               where          his

 absence                was            caused             by       personal                   injury               suffered                   in      the          shop         or

 within               thirty                (30)          days             of     the         holiday                   concerned                   or       resulted                 from

 layoff               of         the        employee                  having              its            inception                 within                 the        work            week


 preceding                     or         the       week             following                     the        holiday.

              4.            All           work          performed                    on       holidays                   and       Sundays                   shall            be      paid

 for        at        two         (2)           times           the         regular                  rate.

              5.            Any           work       performed                       on       Saturday                   shall           be         paid           for        at      one          and

 one-half                   (1½)            times           the            regular                 rate           for       the      first                three              and      three-


 quarters                   (3-3/4)                 hours             and         two         (2)         times             the      regular                    rate          thereafter.


                                                                                     SECTION                  9

                                                     COMPLEMENT                         OF         MEN        ON PRESSES

              Presses                     shall          be       manned                as         follows:

                                  Maximum    No.                                                   No.   of                                                  No.    of
                                  of Presses                                                       Pressmen                                                  Assistants

                                  2       Cylinder                Presses                                 1                                                              1

                                    1 Two-Color                       Press*                              1                                                              0


                                                                                             -6-
   The       manning                 applicable                      here           shall           be         operative                     when         two           (2)     cylinders

Case
  are 2:19-cv-09322-VAP-AFM
        operating,   provided Document
                                that   1 Filedonly
                                     where      10/30/19
                                                     one Page
                                                         (1)  74 of 101 Page
                                                              cylinder   is  ID #:74
                                                                            operating

  then       such            press          shall               be     manned               by      one           (1)          pressman                  only.

             Maximum     No.                                                                No. of                                                   No.        of
             of  presses                                                                    pressmen                                                     Assistants

             Offset             Presses:
             1    from             17"X22"           through                       34"              1
             1    Roll          Fed*                                                                2


             Automatic         Job      Cylinder       Presses:
             2 Miehle         Vertical,          14"X20"                                            1
             2 ATF Kelly,             17½"X22½",
                or    similar                                                                       1
             2    Miehle              #29,          22"X28"                   or     Miller
                  Simplex               or     Combination                                          1                                                             1

             2    Platen              Presses;                   Automatic                       Fed:

                                                                                                    1
             Other            Presses:
             1 Roll             Fed Flat                  Bed          with          Folder                   1
             1 36"            Press                                                                 1                                                             1**


 *Such           presses              may      be         manned               by        one        pressman                    and       one        apprentice                      and


 the       same          apprentice                  may             be      kept           upon          said            press           during                 said         period.

 The       apprentices                      may      take              his          or      their             regular                 turn          in      substitution

 for       one      of        the       pressmen                     manning                the         press.

 **If        needed             at      Foreman's                      discretion.



                                                                             SECTION                10

                                                                                    FOREMEN

             1.         Theforeman                   of          the         pressroom                    shall                be     a   practical                      pressman.

 He      shall          be     the       judge              of         competency                       and        shall              hire,          discharge,

 supervise                   and     govern               all          employees,                       give            out         all       the         situations                    and

 assign           all         men      to      the         positions                        in      the        pressroom                      of     which               he    is

 foreman,               in     accordance                       with           the        terms            of           this          Agreement.                         In    the
 event          of            a     disagreement                            in       regard              to        the          foreman s                         orders,              which

Case
 cannot2:19-cv-09322-VAP-AFM
            be amicably         Document
                          adjusted   by 1theFiled 10/30/19 and
                                               Employer     PageEmployee
                                                                 75 of 101 Page ID #:75
                                                                           or Employees

 concerned,                             said         disagreement                         shall             be          submitted                        through               regular              union

 channels                          to      a    Standing                    Committee                    provided                       in         this           Agreement.

Pending                   a        decision                    on     the         disagreement,                               the            foreman's                   orders            shall

be      followed                         as     given               except               and         provided                  the            conditions                       existing

prior           to            the          dispute                  arising               must           continue                       in         operation                   until           a

decision                      is         rendered,                    which              decision                  shall                be         retroactive                     with

 regard              to            the         employees                    or      employee                   involved.

              2.              When             more            than         seven              (7)       presses                    are            in         operation,                 the

foreman               shall                    not        be        considered                       part          of         the            complement                     of     men.


                                                                                    SECTION                   11

                                                                                    GRIEVANCES


              1.              When             any        member               of        the         Union              has         a     grievance                      or       is     discharged,

 and      the         grievance                           or        discharge                   is       contested                        by            the       Union,           the         matter

shall           be            referred                    to        the          local           Joint             Standing                        Committee                     upon      request

of      the        proper                      officers                   of      the          Union.               This                Committee                      after            hearing

both          parties                      shall               decide             said           controversy                            by         a      majority                vote         and

 file         such                 decision                    in     writing                  with         each              party.                      Such         decision                shall

be      final                 and          binding                  upon          both           parties.                       In           the          event          of       a tie            vote,

said          controversy                             shall               be      settled                by        arbitration,                                 as     hereinafter


provided.

              2.              A     member                shall             not          be      discharged                         for            union             activities                    and

unless             such                  activities                       interfere                   with          the             normal                    and      regular             work

of      the        office.




                                                                                                -8-
                                                             CHANGE                IN         WORKING                          FORCE
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 76 of 101 Page ID #:76
             1.          In        the         event              of        a    reduction                             in       the         size            of         the          working               force


 the       last          to        be     employed                      shall            be             the            first               to        be      laid            off.

             2.          In        the         event              of        a    subsequent                                increase                   in         the         size           of      the

 working              force              the         men          shall            be         re-employed                                  in        the         reverse                  order.



                                                                                 SECTION                      13


                                                           DISCHARGE                     OR QUIT                           NOTICE



             1.          The        employer                      shall            give                 one            (1)         week's                  notice                of       intention

 to      layoff            members                   of         the         Union.                      When                any       member                  of       the          Union           intends

 to      leave           the        employ                 of         the        employer,                             he         shall              give           one          (1)        week's

 notice.

             2.          In        case         it         is         necessary                         for            a       temporary                      layoff                due        to     lack

 of      work         in       any        department,                            notice                      in        morning                   of        the         workday                 preceding

 the       layoff              must            be         given             by    the              employers,                              but        providing                         that        any

 temporary                 layoff               of         an         employee                     in         excess                  of         thirty                (30)             consecutive

 working              days          shall             be          considered                            to         constitute                         a       layoff                other           than

 temporary                 under               the         provisions                         of         sub-paragraph                                     (1)         of        this          Section


 13      and        be     shall               be         given             one         (1)         week's                      pay             in     lieu            of        the        one       (1)

 week's             notice,



                                                                                 SECTION                          14

                                                                            MILITARY                     LEAVE


             Any         person                covered                 by        this          Agreement                              who            leaves                 a position,

 other            than         a    temporary                         position,                         and            who         is           a member                    of      any        reserve
Case 2:19-cv-09322-VAP-AFM
  component    of  the land Document
                            or  naval 1 forces,
                                         Filed 10/30/19
                                                   who   Page
                                                        is  on 77active
                                                                  of 101 Page
                                                                         duty ID
                                                                               or #:77
                                                                                    who

  may          be       assigned                          to         active               duty,             or        who        may           be         enlisted                 or         inducted


   into           the            land                or        naval             forces               for         training                     and             service,                 and         who,           in

   the         judgment                         of        those             in       authority                        over           him,             satisfactorily                                completes

   such           active                   duty                or        period            of        training                    and           service,                      and     who            (1)

  obtains                    a    certificate                               to       that            effect                  upon             the         completion                     of         such

  period                of        training                           and         service,                   (2).        is       still               qualified                     to        perform

  the          duties                 of          his            former             position,                         and        (3)           makes              applications                            for

  re-employment                                   within                  forty            (40)             days             after             he         is      relieved                   from              such


  active             duty                  or         service,                    shall              be      restored                     to         such            position                  or         to      a

  position                   of            like                seniority,                    status                   and       pay.                 Further,                     any        person

  who        is      restored                             to         a    position                   in      accordance                         with              the         foregoing                    shall

  be      considered                              as           having             been           on         furlough                     or         leave            of       absence                during

  his        period                   of          training                    and          service                 in         the         land             or        naval           forces,                    shall

  be      so        restored                          without                 loss          of        seniority,                          shall                 be      entitled                to


  participate                              in        insurance                      or      other                benefits                     offered                   by     the           employer

  pursuant                   to        established                                rules           and            practices                      relating                     to      employees                        on

  furlough                   or        leave                    of        absence               in        effect                with            the             employer                at      the             time


 such          person                  was                ordered                 into          such             service.                       It         is        understood                     and

 agreed              that              this                clause                 shall           not            be      construed                         as        requiring                  the


 employer                    to        restore                       a position                       which             may            have           been              abolished                   through

 reduction                       or         regular                      situations.



                                                                                          SECTION                  15

                                                                                          APPRENTICES


               One           apprentice                              pressman                   may         be        employed                      for          four          (4)       journeymen.



                                                                                                  -10-
 No employee
Case            shall  be classed
     2:19-cv-09322-VAP-AFM         as 1 anFiled
                             Document         apprentice   pressman
                                                 10/30/19 Page  78 of 101unless    he #:78
                                                                             Page ID    is

 registered                   with             the          Graphic                Communications                               International                            Union           and

 takes           the        Apprentice                       Pressman                    Correspondence                            Course.                    The         parties

hereto              shall           jointly                  provide                 rules             and       regulations                         for           the         government

of        apprentices.                           They             shall            make           examinations                         of     said               apprentices

quarterly                   and          apply              the       full          principle                   of         laws          dealing                  with

 apprentices                      as       set         forth              in       the          Constitution                       and        Laws            of         the


 Graphic               Communications                               International                            Union.                Apprentice                       pressmen

failing                to     meet             these              educational                      requirements                          shall              forfeit                their

positions                   as      apprentice                        pressmen.                        Apprentices                       shall              in      all          cases

be       governed                 by      the          same           shop          rules,               working                 conditions                       and          hours

of       labor          as        journeymen.



                                                                                SECTION                16

                                                  VACATIONS                        AND          OTHER          BENEFITS


             1.         All         regular                  employees                     who         have          one         (1)        year's                service               with

the        employer                 shall              be         entitled                 to      two         (2)      weeks               vacation                    with           pay.

Less         than           one          (1)      years,                  one       (1)          day's          paid             vacation                   for          each          twenty-


five         (25)           working               days             he        has         worked,               provided                  no      employee                      shall

receive              credit               in      excess                  of       ten          (10)         days          in      the        twelve                (12)          month

period.

            2.          An       employee                    who          terminates                     his         employment                      for          any          reason

shall         receive                  the        sum         of          vacation                 credits              earned.                      All          employees                   who

have        worked                five           (5)         or      more           years              (as      of      January                  1     of         the          year        in

which         his           vacation                   is     scheduled)                         shall          receive                  three              (3)         weeks




                                                                                         -11-
 vacation                with         pay,              or     shall                 be       entitled                     to          one        (1)          day's             paid             vacation
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 79 of 101 Page ID #:79
 for       each          sixteen               (16)            working                     days,               or      major                  fraction                   thereof                 he      has

 worked,            provided                  no            employee                   shall               receive                     credit             in        excess                 of


 fifteen             (15)        days              in         the          twelve                 (12)          month                 period;                all          employees                     who

 have       worked              twelve                  (12)          or        more              years              (as         of         January                 1     of         the         year

 in     which         his        vacation                      is         scheduled)                           shall             receive                  four            (4)         weeks

vacation              with         pay,                or      shall             be          entitled                      to         one        (1)         day's              paid            vacation

for        each       thirteen                     (13)            working                  days,               or      major                  fraction                   thereof                  he        has

worked,             provided                  no         such             employee                   shall              receive                    credit                 in         excess             of

twenty            (20)          days          in         the         said             twelve                   (12)          month               period.

            3.       Vacations                      shall                 be     taken               between                     April             15        and         September                      15

each        year          unless             otherwise                         scheduled                        between                    the         employee                      and        employer.

            4.       All         employees                      who            are          entitled                    to            three            (3)         or       four            (4)

 weeks           vacation              will              be         granted                  the          third                 and/or             fourth                 week          by

 mutual            agreement                  within                  the            twelve                (12)         month                  period              and          days             off

 for       the      fourth             week              of         vacation                      need           not            run         consecutively.

            5.        Vacations                        cannot               be        accumulated                            from              year          to         year.               They

must        be      taken             during                 the          vacation                   period                     for        which             credits                  have

 been       earned.

            6.        An        employee                     who          has         been               regularly                      employed                    in         the      same

 establishment                        for          a     period                 of        one            (1)        year              or       more          shall              be      given


 one       (1)      week's             notice,                      or,         in         lieu           thereof,                       at      the         employer's                          option

one        (1)      week's             pay             when          he         is         laid           off          permanently.

            7.           In     the         event              of         merger,                   consolidation                                or       suspension                        of         the

 employer's                   operation                       covered                 by          this          agreement,                         all            regular               employees




                                                                                           -12-
who      become             unemployed                         for            such            reason                 shall             receive                     two         (2)       weeks'
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 80 of 101 Page ID #:80
 severance                 pay        at     the             prevailing                            wage           rate              _for        the           shift            he      was          last


 employed.

                                                                                 SECTION                     17

                                                                               ALLIED                  LABEL


               The      employer                shall                   be       entitled                       to        the         use             of      the           Allied           Printing

 Trades             Council                Label             insofar                   as           the         pressroom                        is         concerned,                      and          the


 Union          agrees               to     support                     the           issuance                      of         said             label            to         the       employer

 provided               consent               is         given                 and       secured                         from         all             other            printing                trades

 unions             constituting                         the             local           Allied                     Printing                     Trades                Council.                     It         is

 further              provided                and             agreed                  that             the          Union             shall                 issue             to      the      employer

 the        individual                     union              label              of       the             Graphic                    Communications                                  International

 Union          in      the       event             of            the          non-existence                                   of     an         Allied                Printing                Trades


 Council              in      this          jurisdiction,                                    if        said              non-existence                                of      an      Allied

 Printing               Trades              Council                      is      not              due        to          the         refusal                  of       the           Union          to

 join          in     the        establishment                                 of       said              Council.                         It         is      further                 agreed               by

 the        employer              that             in         the             event               of      the            non-existence                                of      an      Allied


 Printing               Trades              Council,                          products                    requiring                        the             union            label           shall

  in     all         instances                bear                the           individual                           label             of         the         Graphic                 Communications

  International                       Union,                  irrespective                                of        whatever                     other                label           may         appear

 upon          said         product.


                                                                                    SECTION                    18

                                                                                     DISPUTES

               In     the        event             of         a      difference                           arising                    between                   the          Employer                and

 the       Union,             parties                   to        this           Agreement,                              all         work             shall                continue            without




                                                                                             -13-
 arbitration,                             as      provided                      in         Section                  1    and           23,         and            the         scale         and          hours
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 81 of 101 Page ID #:81
 provided                    herein               between                  the          parties,                        working               conditions                         prevailing                        at

 the       time              the          difference                       arises                   shall               be      preserved                     unchanged                     until              a

 final               decision                   of       the        matter                   at         issue                shall           be        reached.



                                                                                      SECTION                   19

                                                                JOINT            STANDING                       COMMITTEE

                1.           Should                  any        questions                         or      differences                         arise                between                 the

 parties                to         this           agreement,                          said              questions                      or     differences                           shall

 immediately                             be     referred                   in         writing                  to        the          Joint             Standing                    Committee.

                2.          A      Joint               Standing                  Committee                          shall             be      maintained,                             to    consist

 of      two          (2)          representatives                                    of       the            Employer,                      and        two             (2)      representatives

 of      the          Union,                  and        in       the       case               of         a    vacancy,                      prolonged                        absence,                  or

 refusal                of           a    representative                                to          act,            another                  shall            be          immediately

 appointed                      to        his         place.                To          this              committee                      shall               be         referred                 all

 questions                      which             may           arise            as          to         the      construction                                to         be     placed              upon

 any       of         the          clauses                 of       this              Agreement                         or      any          alleged                    violation                  thereof,

which            cannot                   be      settled               otherwise.                                Such               Joint             Standing                  Committee

 shall           meet              within                fifteen                     (15)          days           after                any        questions                      or        differences


 shall           have              been           referred                  to          it          for        decision                      by        the         authorized

 representatives                                  of       either                party                  to      this            Agreement.

                3.           If,          after            a question                          or         difference                         has        been             referred                  to        the


Joint            Standing                       Committee,                       the           representatives                                    of         one         party             of      said

committee                       shall             fail           or     refuse                     to         meet            the       representatives                                    of      the



                                                                                               -14-
  other            party              of         said           committee,                          the          subject               in       controversy                           shall,
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 82 of 101 Page ID #:82
  at       the          end         of         fifteen                (15)          days             from             the           date        on         which               the       question

  or       difference                          was         referred                 to         the         Joint                Standing                   Committee,                     be

  referred                    to         an      Arbitration                        Board                 upon          the           demand               of          either            party          to


  this           Agreement.

                  4.          Should               the          Joint             Standing                       Committee                    fail              to       agree           within

  thirty                (30)             days         from            the         date              on     which                a    question                    or         difference

  shall            have             been             referred                 to         it     by         either                   party            to         this           Agreement,

  as       set          forth              in      paragraph                       (1)         of         this             Section,                  the             following

  procedure                        shall           be         followed:

                                     (a)           The          matter              in         dispute,                        on    demand                of          either

                  party,                 shall             be        referred                  to         arbitration.

                                     (b)             Within             ten          (10)             days            of        such          demand,                    the

                  party              raising                  the       question                      or         difference                      shall                 make          a

                  complete                      statement                   of       its            case,              and          furnish                a         copy

                  thereof                  to        the        other             party.

                                     (c)             The        other             party               shall                prepare               its            answer

                  within                 ten         (10)            days          and         furnish                     a    copy          thereof                    to

                  the         party              raising                the         question                      or           difference.



                                                                                    SECTION                      20

                                                                      ARBITRATION                           AGREEMENT

                  1.          A      Board              of      Arbitration                           shall                be       formed                as         follows:                  Within


  thirty                (30)             days           after            a       question                   or         difference                         between                the       parties

  to       this            Agreement                         shall           have             come          to         the          point            where               it      is      ready          for




                                                                                               -15-
 consideration                         by          the         Board               of         Arbitration,                          each          party                 to      the        contro-
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 83 of 101 Page ID #:83
 versy           shall              appoint               two           (2)            representatives                               to          serve               on      the         Board.

 When        the         four          (4)           representatives                                    of         the      parties                    to       the          controversy

 shall           have         been            selected,                          they            shall,             within             the             thirty                (30)          days

 aforementioned,                             choose                   an         additional                        member,             who             shall              be       a     dis-

 interested                   party,                and         who              shall            act         as         Chairman                 of         the          Board.

             2.          A    majority                    of          the         Board               shall              govern             in      all              cases.

             3.          After             the           Board              of      Arbitration                           shall            have              been            organized

 it      shall           proceed                   forthwith                      to          conduct               the        hearing                  under                the         following

 rules:


                              (a)            The          Chairman                       shall            preside,                   put          motions,                      etc.

            and          shall             be       entitled                      to          vote        on        all        propositions.                                   He        shall

            approve                  and          sign          all              reports                of     the         proceedings                             of        the        Board.

                              (b)            The          Board              may              demand           duplicate                     typewritten                               state-


            ments             concerning                        the           questions                       or      differences.

                              (c)            It       may            examine                    all       parties                 involved                      in        any

            difference                       referred                       to      it          for       adjudication.

                              (d)            It         shall               employ                such         stenographers,                                   etc.,              as

            may          be      necessary                      to          facilitate                        business,                    and          to         provide                 a

            record               for         its          use,             said               record           to         be      properly                      paged              and

            indexed.


                              (e)            It      may             require                   affidavits                      on     all          disputed                        points.

                              (f)           Equal               opportunity                            shall              be      allowed                    for          presentation


            of     evidence                       and       argument.

                              (g)            In       the        event                   of      either              party            to         the            dispute




                                                                                          -16-
      refusing                  to       appear                 or         present                     its      case,                after               due          notice,
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 84 of 101 Page ID #:84
       it      may         be        adjudged                   in         default                     and      decision                       shall              then            be

      returned                  against                   such             party.

                        (h)            All          evidence                      communicated                             to        the           Board              in         confidence

       shall          be        preserved                       inviolate,                             and      no         record                  of        such           evidence

       shall          be        kept.

                        (i)            The          party                 making                 the         original                     demand                shall             have            the

       right          to        present                   its             case          and            evidence                     without                  interruption,

      excepting                      that           when             oral             evidence                   is        introduced,                            cross-


      examination                        of         witness                     shall                be      allowed.                       The          opposing                      party

       shall          have             the          same             right              in           turn.             The            first              party              shall                then

      have           the        right               to         present                  evidence                      strictly                     in        rebuttal,                       and

       the      opposing                      party             shall                 be         allowed                to          present                  counter-


      evidence                   strictly                      in         sur-rebuttal.                                 When              objection                        is     made

       by      either                party               to         the         admission                      of       evidence                        offered                  by

       the      other                party,               the             Board                 by     vote           shall                decide               as         to         the

       admissibility                               of     the             evidence                     in      question.

                        (j)            In          case             of      the         inability                         of        either                side             to         present

       evidence                  at          the         moment,                  the            order           may            be         varied               to         the         extent

       of      allowing                     such              evidence                  to           be      presented                        at        such          sessions

       as      may         be         agreed              upon              by        the            parties                 to       the          controversy                              or

       as      may         be         ordered                  by         the         Board.                   No         evidence                      shall              be         received

       or      considered                          that             was         not             presented                      at     a       regular                 open             session

       of      the            Board,               except                 that             it        shall            be          allowable                     for             the         members

       of      the            Board           in         any             case         to         visit              any           office                to      see             the


                                                                                      -17-
               operation                    of          labor                  therein,                     or         for         any          other           purpose                 necessary
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 85 of 101 Page ID #:85
               to        aid         in         arriving                       at     a        just              decision.

                                 (k)             After               all            evidence                      has          been             presented,                     oral           argu-


               ments             may        be          limited                     to         one          (1)         speech                  on      each           side.              Written

               pleadings                        instead                   of        oral               arguments                     shall              be      allowed                  and       may

               be        ordered                 by          the          Board.

                                 (1)             There               shall                be           an        agreement                      by      at.least                   a    majority

               of        the         members                   of         the         Board                 as         to      the         exact             time            and        place            of

               hearing,                    of         which               both            parties                      shall              be     notified                    in        season.

               The         session                    shall               be        continuous,                              except              for         necessary                    inter-

               missions,                    until                  the          hearing                     is         concluded.

               4.          Each            party               to         proceedings                             before                  the        Board             shall            pay        its

 individual                      expense                      incurred                    in          the         presentation                            of         its          own     case.

 Each          party             shall                pay          one-half                      (½)             of     the          fee         of       the          Chairman                   and

 the       expense                   of         the          employment                          of         the          stenographer                           in         making             a    record

 of      the         case.


               5.          When            hearings                       are         concluded                         the          Board              shall              without                unnec-

 essary                  delay             go         into           executive                          session,                     from            which             all         persons


 except              the         members                     of      the            Board               shall                be      excluded,                       for       the        determination

 of      its         award.                     In      its          deliberation,                                     the         transcript                    of          the        steno-


 graphic                 report             shallbe                  accepted                         as         the         best          evidence                    of      what           occurred

 at      the        hearings,                         unless               it        can          be         shown                 that          gross           errors                 exist            in

 said          transcript.                             The           award                of       the            Board             must             be      formulated                    and

 signed             by         all        the          members                      thereof                  at         a      regular                  executive                      session

 after           there               has         been              full             opportunity                              for      consideration                                and



                                                                                                -18-
     discussion,                      the             date            and            time              for         such              session                  having                  previously

Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 86 of 101 Page ID #:86
  been          determined                            at         a    full               meeting                   of          the          Board.                  The          findings                     of

  the       Board,               or         a         majority                       thereof,                      shall               be        final              and          shall                 be

  accepted                  as     such                 by           the           parties                   to      the             question                  or          difference                         under


  consideration.                                      All         members                    of         the          Board              shall                 sign             its           award,               but

  if     any         member                 of          the           Board               dissents                        from             the       award                and           wishes                to

 file          a     dissenting                             opinion,                      he       shall                  give          immediate                         notice                  to        that

 effect,              and          shall                    within                  forty-eight                            (48)              hours             after                 the          award             has

 been          decided                 upon,                  and          before                  it         has          promulgated,                               formulate                         his


 reasons              for          dissenting,                                 and           such             opinion                  must              be      signed                      by     him           before

 the       final             adjournment                                 at         a    regular                    executive                       session                     arranged                      for

 as      above          provided.                                 Such              dissenting                          opinion,                    when             thus              signed,                   must

 be      attached                 to         the             award.


               6.       The            Board                 shall                 not         be        compelled                          to      set         forth                  its          reason

 for       making                the         award,                    and           may          do         so         only           in        written                   award.                      In

 framing              its         award,                     the           findings                      shall                 be      expressed                          in         detail,                to

the        end       that              no        misunderstandings                                                shall              afterward                       occur.


               7.      It         is        further                        agreed                 that             both              the         language                       and          the        spirit

of      this         Agreement                             guarantee                      the           prompt                  and          faithful                      performance                              by

the      Union              of     all                service                      demanded                   by          the         Employer                       at         the          time


required               according                            to        the           provisions                            of         this          Agreement,                           it         being


recognized                   that                it         is        imperatively                                 obligatory                          upon           both              parties


whenever               any         difference                                 of        opinion                    as      to         the         rights                   of         either                party

under          the          Agreement                            shall              arise               or         whenever                      any          dispute                   as        to        the




                                                                                                -19-
 construction                                of       the          Agreement,                        or      any        of        its         provisions                 takes            place,
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 87 of 101 Page ID #:87
  at     once             to          appeal                 to        the       duly            constituted                        authorities                    under              this

 Agreement,                           viz:               The           Joint           Standing                     Committee,                   and        in     case         of

 disagreeme::t,                               to         the           Board           of        Arbitration,                           to     the       end.that                fruitless

 controversies                                shall               be      avoided,                      good          feelings                 and      harmonious

 relations                      be         maintained,                          and         a     prosecution                         of       the      business                in       which

the       p.arties                     have             a     community                     of          interest               be          assured             without               strike,

 lockout,                      diminution                         or      interruption                           of         any      kind.



                                                                                      SECTION                  21

                                                                    FINALITY                    OF ARBITRATION

               It         is         agreed                 that         the          procedures                       herein                provided              for     settling

disputes                   by          arbitration                            shall             be        used         to      the           exclusion              of     any           other

means               available                      to         the        parties                  who          execute               this            agreement,                 it       being

understood                           that          all            arbitration                        decisions                    rendered                 under         the           term


of      this           contract                         are         final             and         binding                on       both          parties.                 Any           rights


or      remedies                      otherwise                        available                     to        the       parties                to      this        contract                    are

final               and         binding                     on      both         parties.                        Any         rights             or      remedies               otherwise

available                       to         the        parties                   to     this               contract                are         hereby             expressly

waived.



                                                                                      SECTION                22

                                                                                      UNION               LAWS

             1.            It         is          agreed               that           the         current                laws           of      the        Union         not           affecting

wages,               hours,                  or       working                  conditions,                           and      the            current             laws      of         the




                                                                                                 -20-
  Graphic Communications International                                                                              Union,              shall              not         be        considered                 as

Case 2:19-cv-09322-VAP-AFM  Document     1 Filed  10/30/19       Page 88shallof 101not Page ID #:88
 a dispute,   disagreement or grievance,      and   consequently                         be


  subject                    to        the         consideration                          of,           nor         decision                or         determination                            by    the


  Board                of      Arbitration                          designated                     in         the         preceding                    sections.


            2.           The          employer                   concedes                 that           he         does          not       have                the      right            to     object


  to        any          rules              or      regulations                          made        by         the         Union           for            the         governing                 of       its


 members                    insofar                 as         they          do     not          conflict                   with          the          terms             of        this


  agreement.




                                                                                               SECTION                    23
                                                                                               SHOP           RULES


            All          shop           rules              shall          be        posted               by         the        employer                    in     a     accessible


 place                 where            they             can       be        read         by      the          employees,                       and         such            rules          shall


 not          conflict                      with          this           agreement.




                                                                                               SECTION                    24
                                                                      PENSION                  AND            FUNERAL                   LEAVE


            1.          The           employer                   agrees             to     contribute                          monthly                to         the        GCIU-Employer


 Retirement                           Fund          the          following                 amount               per            shift            for         pay         earned             at


 straight                      time           [as         distinguished                           from           overtime                  or         premium                 or      holiday


 pay]             by        each         employee                     covered              by       this              agreement:




                                                                                                                                                       Maximum
                                                                                                          Per          Shift                           Per            Week


 May         1,         2004           to        April             30,       2007                               $10.00                                      $50.00




                                                                                                     -21-
  become                 entitled                          to         such               benefits                         as             the         terms             and       provisions                         of          the
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 89 of 101 Page ID #:89
  trust             agreement                              and            retirement                           benefit                             plan,           dated              October                1,          1955,              as


  amended                     establishing                                     the            GCIU-Employer                                        Retirement                    Fund,            made              available


  to       them.


           2.            In        the        event                       of         a        death            in              the             immediate                      family,             that              is          to      say,


  the        father                    or      step-father,                                         mother                     or          the            step-mother,                     at          the          employee's


  discretion,                            brother,                              sister,                     father-in-law,                                      mother-in-law,                                wife               or


  child             of          an       employee,                               the            employer                         will               permit               the          employee                 to          take             [3]


  days            off           from          work                    up        to            and          including                               the       day         of       the      burial,                       for          the


  purpose                     of       attending                               the            funeral                     of             such            decedent                without                 loss              of        pay,


  provided                      such          day                    or        days             are          his               regularly                        scheduled                  straight                        time


  work            days.                In      the                   event               of         a      death                    of         a     spouse              or      child            living                   at        home,


  the        employer                       will                 permit                       three                [3]           work                days          off         with        pay.


                                ANY          REFERENCE                                     TO           GENDER                      IN           THIS           CONTRACT                   SHALL                  BE
                                            CONSIDERED                                     TO           INCLUDE                          BOTH              MALE          AND            FEMALE.


           IN       WITNESS                   WHEREOF,                               the            parties                      have               hereunto                   set       their               official
  seals             duly               attested,                               as        of         the        day                  and            year        first             written                 above.


  WILL            COUNTY                 EMPLOYING                                                                                                   JOLIET              GRAPHIC                COMMUNICATIONS
  PRINTERS                      ASSOCIATION:                                                                                                        UNION              LOCAL            111C




  AŸsec           Prin                                                                                                                                                            Pr            dent




  Joli       .t                 ho-Pri                 t             o. ,            nc.                                                                               Secretary-Treasurer




  JÁliet                      public               P       Inting                    Co.




  Przt     t ing              Craftsmen                         of        Joliet,                   Inc.                 -22-
  UNDERWRITTEN:

Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 90 of 101 Page ID #:90
           This     agreement                 has         been           made     with         the       consent            and      approval              of     the


  Graphic           Communications                          International                     Union,              which       undertakes                 to


  guarantee              the         fulfillment                    of      the     conditions                    hereinbefore                  set      forth,


  except          that         the        Graphic             Communications                         International                   Union            assumes           no


  liability              hereunder                  for       any         work     stoppages                 or      breaches           of       this         contract


  unless          said         Graphic              Communications                         International                    Union       actually


  authorizes,                  ratifies               and        actively            participates                      in     said      work           stoppage

  or     breaches              of      this         contract.




  Date        Approved




                                                                                                                            President
                                                                                         Graphic             Communications                      International
                                                                                         Union




                                                                                    -23-
            GRAPHIC                COMMUNICATIONS                        UNION LOCAL                17-M
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 91 of 101 Page ID #:91




  December          9. 2011
  Glen Davis
  ADVES         Printing


  Dear Mr. Davis:


  This letter     is to confirm         that both the Union          and the Company            agree to extend
  the contract      for one year to June 1, 2013.




  Glen Davis, President                                          Mark H. Howard,              Sec. Treasurer
  A&ME®Rátningx
   avsza printing,          Inc.                                             Graphic Communications
                                                                             Union Local 17M




                                 8149 Castleton    Road   •   Indianapolis,    IN 46250
     317-598-0864      •   1-877-351-1825    •   Fax 317-598-0867        •   gcu17m.com   •   gcu17m@aol.com
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 92 of 101 Page ID #:92




  GCIU-Employer Retirement          EXHIBIT 2 to COMPLAINT - 92
  Fund, et al. v. Avsec Printing,
  Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 93 of 101 Page ID #:93




                       
                       
                       
                       
                       
                       
                    
  GCIU-Employer Retirement          EXHIBIT 3 to COMPLAINT - 93
  Fund, et al. v. Avsec Printing,
  Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 94 of 101 Page ID #:94




  GCIU-Employer Retirement          EXHIBIT 3 to COMPLAINT - 94
  Fund, et al. v. Avsec Printing,
  Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 95 of 101 Page ID #:95




  GCIU-Employer Retirement          EXHIBIT 3 to COMPLAINT - 95
  Fund, et al. v. Avsec Printing,
  Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 96 of 101 Page ID #:96




  GCIU-Employer Retirement          EXHIBIT 3 to COMPLAINT - 96
  Fund, et al. v. Avsec Printing,
  Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 97 of 101 Page ID #:97




  GCIU-Employer Retirement          EXHIBIT 3 to COMPLAINT - 97
  Fund, et al. v. Avsec Printing,
  Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 98 of 101 Page ID #:98




  GCIU-Employer Retirement          EXHIBIT 3 to COMPLAINT - 98
  Fund, et al. v. Avsec Printing,
  Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 99 of 101 Page ID #:99




                       
                       
                       
                       
                       
                       
  
                    
  GCIU-Employer Retirement          EXHIBIT 4 to COMPLAINT - 99
  Fund, et al. v. Avsec Printing,
  Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 100 of 101 Page ID #:100




   GCIU-Employer Retirement          EXHIBIT 4 to COMPLAINT - 100
   Fund, et al. v. Avsec Printing,
   Inc.
Case 2:19-cv-09322-VAP-AFM Document 1 Filed 10/30/19 Page 101 of 101 Page ID #:101




   GCIU-Employer Retirement          EXHIBIT 4 to COMPLAINT - 101
   Fund, et al. v. Avsec Printing,
   Inc.
